LOAN AND SECURITY AGREEMENT

dated as of June 29, 2017

between

Mattersight Corporation, a Delaware corporation,

as Borrower,

and

THE PRIVATEBANK AND TRUST COMPANY,

as Lender

 

 

 

 

[g201706302051390136259.jpg]

 

 



26385498.9

--------------------------------------------------------------------------------

Table of Contents

 

Page

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Definitions

1

1.2

Other Interpretive Provisions

18

 

 

 

SECTION 2.

COMMITMENTS OF LENDER; BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES;
EVIDENCING OF LOANS

19

 

 

 

2.1

Commitments

19

2.2

Loan Procedures

19

2.3

Letter of Credit Procedures

21

2.4

Notes

22

2.5

Recordkeeping

22

 

 

 

SECTION 3.

INTEREST

22

 

 

 

3.2

Interest Payment Dates

23

3.3

Setting and Notice of LIBOR Rates

23

3.4

Computation of Interest

23

 

 

 

SECTION 4.

FEES

23

 

 

 

4.1

Non-Use Fee

23

4.2

Letter of Credit Fees

23

4.3

Lender’s Fees

24

 

 

 

SECTION 5.

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS

24

 

 

 

5.1

Reduction or Termination of the Revolving Commitment

24

5.2

Prepayments

24

5.3

Repayments

25

 

 

 

SECTION 6.

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

25

 

 

 

6.1

Making of Payments

25

6.2

Application of Certain Payments

25

6.3

Due Date Extension

25

6.4

Setoff

25

6.5

Taxes

25

 

 

 

SECTION 7.

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

26

 

 

 

7.1

Increased Costs

26



26385498.9

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

7.2

Basis for Determining Interest Rate Inadequate or Unfair.

27

7.3

Changes in Law Rendering LIBOR Loans Unlawful

28

7.4

Funding Losses

28

7.5

Right of Lender to Fund through Other Offices

28

7.6

Discretion of Lender as to Manner of Funding

28

7.7

Mitigation of Circumstances

28

7.8

Conclusiveness of Statements; Survival of Provisions

29

 

 

 

SECTION 8.

COLLATERAL AND COLLATERAL ADMINISTRATION

29

 

 

 

8.1

Grant

29

8.2

[Reserved]

29

8.3

Certain Matters Relating to Receivables

29

8.4

Communications with Obligors; Loan Parties Remain Liable

30

8.5

Investment Property

30

8.6

Proceeds to be Turned Over to Lender

31

8.7

Application of Proceeds

31

8.8

Code and Other Remedies

32

8.9

Sale of Pledge Equity

33

8.10

Waiver; Deficiency

33

8.11

Lender’s Appointment as Attorney-in-Fact, etc

34

8.12

Duty of Lender

35

8.13

Acknowledgements

35

8.14

Additional Parties

36

8.15

Releases

36

8.16

Obligations and Liens Absolute and Unconditional

36

8.17

Reinstatement

37

 

 

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES

37

 

 

 

9.1

Organization

37

9.2

Authorization; No Conflict

37

9.3

Validity and Binding Nature

37

9.4

Financial Condition

38

9.5

No Material Adverse Change

38

9.6

Litigation and Contingent Liabilities

38

9.7

Ownership of Properties; Liens

38

9.8

Equity Ownership; Subsidiaries

38

9.9

Pension Plans

38

9.10

Investment Company Act

39

9.11

Compliance with Laws

39

9.12

Regulation U

39

9.13

Taxes

40

9.14

Solvency, etc

40

9.15

Environmental Matters

40

9.16

Insurance

40

9.17

Real Property; Collateral Locations

40

9.18

Information

41

9.19

Intellectual Property

41

9.20

Burdensome Obligations

41

9.21

Labor Matters

41



26385498.9

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

9.22

Anti-Terrorism Laws

41

9.23

No Default

42

9.24

Hedging Agreements

42

9.25

Subordinated Debt

42

9.26

Perfected First Priority Liens

42

9.27

Loan Party Information

42

9.28

Certain Property

42

9.29

Investment Property

43

9.30

Intellectual Property

43

9.31

Depositary and Other Accounts

43

 

 

 

SECTION 10.

AFFIRMATIVE COVENANTS

43

 

 

 

10.1

Reports, Certificates and Other Information

44

10.2

Books, Records and Inspections

46

10.3

Maintenance of Property; Insurance

46

10.4

Compliance with Laws; Payment of Taxes and Liabilities

47

10.5

Maintenance of Existence, etc

47

10.6

Use of Proceeds

48

10.7

Employee Benefit Plans

48

10.8

Environmental Matters

48

10.9

Further Assurances

48

10.10

Deposit Accounts

49

10.11

Delivery of Instruments, Certificated Securities and Chattel Paper

49

10.12

Maintenance of Perfected Security Interest; Further Documentation

49

10.13

Investment Property

50

10.14

Receivables

51

10.15

Intellectual Property

51

10.16

Other Matters

52

10.17

This Agreement

53

 

 

 

SECTION 11.

NEGATIVE COVENANTS

53

 

 

 

11.1

Debt

53

11.2

Liens

54

11.3

Restricted Payments

55

11.4

Mergers, Consolidations, Sales

55

11.5

Modification of Organizational Documents, Etc.

56

11.6

Transactions with Affiliates

56

11.7

Unconditional Purchase Obligations

56

11.8

Inconsistent Agreements

56

11.9

Business Activities; Issuance of Equity

56

11.10

Investments

57

11.11

Restriction of Amendments to Certain Documents

57

11.12

Fiscal Year

57

11.13

Financial Covenants

57

11.14

Cancellation of Debt

59

 

 

 

SECTION 12.

EFFECTIVENESS; CONDITIONS OF LENDING, ETC

59

 

 

 

12.1

Initial Credit Extension

59

 



26385498.9

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

12.2

Conditions

61

 

 

 

SECTION 13.

EVENTS OF DEFAULT AND THEIR EFFECT

61

 

 

 

13.1

Events of Default

61

13.2

Effect of Event of Default

63

 

 

 

SECTION 14.

GENERAL

63

 

 

 

14.1

Waiver; Amendments

64

14.2

Confirmations

64

14.3

Notices

64

14.4

Computations

64

14.5

Costs and Expenses

64

14.6

GOVERNING LAW

65

14.7

Confidentiality

66

14.8

Severability

66

14.9

Nature of Remedies

66

14.10

Entire Agreement

66

14.11

Counterparts

66

14.12

Successors and Assigns

66

14.13

Assignments; Participations

66

14.14

Captions

68

14.15

Customer Identification - USA Patriot Act Notice

68

14.16

INDEMNIFICATION BY LOAN PARTIES

68

14.17

Nonliability of Lender

69

14.18

FORUM SELECTION AND CONSENT TO JURISDICTION

69

14.19

WAIVER OF JURY TRIAL

70

 

 

 

SECTION 15.

LOAN GUARANTY

70

 

 

 

15.1

Guaranty

70

15.2

Right of Contribution

71

15.3

No Subrogation

71

15.4

Amendments, etc. with respect to the Secured Obligations

71

15.5

Waivers

72

15.6

Payments

72

 

 



26385498.9

-iv-

 

 

--------------------------------------------------------------------------------

 

ANNEXES

 

 

ANNEX A

Commitments

ANNEX B

Addresses for Notices

 

 

SCHEDULES

 

 

SCHEDULE 1.1

Existing Letters of Credit

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Subsidiaries; Equity

SCHEDULE 9.16

Insurance

SCHEDULE 9.17

Real Property; Collateral Locations; Collateral in Possession of Lessor, Bailee,
Consignee or Warehouseman

SCHEDULE 9.27

Grantor Information

SCHEDULE 9.29

Investment Property

SCHEDULE 9.30

Intellectual Property

SCHEDULE 9.31

Depositary and Other Deposit Accounts

SCHEDULE 10.16

Commercial Tort Claims

SCHEDULE 11.1

Existing Debt

SCHEDULE 11.2

Existing Liens

SCHEDULE 11.10

Investments

SCHEDULE 12.1

Debt to be Repaid

 

 

EXHIBITS

 

 

EXHIBIT A

Form of Note

EXHIBIT B

Form of Compliance Certificate

EXHIBIT C

Form of Borrowing Base Certificate

EXHIBIT D

Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Conversion/Continuation

EXHIBIT F

Form of Joinder

 

 

26385498.9

-v-

 

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT dated as of June 29, 2017 (this “Agreement”) is
entered into among MATTERSIGHT CORPORATION, a Delaware corporation (“Borrower”),
the other Loan Parties from time to time party hereto, and THE PRIVATEBANK AND
TRUST COMPANY (“PrivateBank”), as lender (“Lender”) and as Issuing Lender.

Lender has agreed to make available to Borrower a revolving credit facility upon
the terms and conditions set forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1.DEFINITIONS.

1.1Definitions.  When used herein (a) the following capitalized terms are used
herein as defined in the UCC: Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Goods, Instruments, Inventory, Leases, Letter-of-Credit Rights,
Money, Payment Intangibles, Software, Supporting Obligations, Tangible Chattel
Paper and (b) the following capitalized terms shall have the following meanings:

Account Debtor means any Person who is obligated to Borrower or any Subsidiary
with respect to any Account.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Capital Securities of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with and another Person (other than a Person that is already a
Subsidiary).

Adjusted EBITDA  means, means with respect to any fiscal period being measured
an amount equal to the sum of (a) consolidated net income of Borrower and its
Subsidiaries for such fiscal period, plus (b) in each case to the extent
deducted in the calculation of Borrower's consolidated net income and without
duplication: (i) depreciation and amortization for such period, plus (ii) income
tax expense for such period, plus (iii) consolidated total interest expense paid
or accrued during such period, plus (iv) non-cash management compensation
expenses for such period, all as calculated by Borrower in its public filings
and statements as of the Closing Date or as otherwise agreed in writing by the
Lender.  For the avoidance of doubt, expenses (including attorneys’ fees and
expenses, prepayment premiums and the like) incurred in connection with the
closing of the transactions contemplated hereunder and the repayment of Debt
outstanding under that certain Loan and Security Agreement, dated as of August
1, 2016, between Borrower and Hercules Capital, Inc., as lender, shall not be
deducted for purposes of determining Adjusted EBITDA.  

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such

26385498.9

--------------------------------------------------------------------------------

 

Person and (c) with respect to Lender, any entity administered or managed by
Lender or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans.  A
Person shall be deemed to be “controlled by” any other Person if such Person
possesses, directly or indirectly, power to vote 5% or more of the securities
(on a fully diluted basis) having ordinary voting power for the election of
directors or managers or power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise,
provided, however, that Persons holding securities issued by the Borrower shall
not be deemed “Affiliates” of the Borrower or any Loan Party.  Unless expressly
stated otherwise herein, Lender shall not be deemed an Affiliate of any Loan
Party.  

Agreement is defined in the preamble of this Agreement.

Annualized Recurring Subscription Revenue means, as of any date of
determination, the total Monthly Recurring Subscription Revenue as of such date,
multiplied by 12.

Applicable Margin means for (i) LIBOR Loans shall be four and one-half percent
(4.50%) per annum (the “LIBOR Margin”), (ii) Base Rate Loans shall be one and
three-quarters percent (1.75%) per annum (the “Base Rate Margin”).

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage thereof) or any actual or threatened (in writing to any
Loan Party) condemnation, confiscation, requisition, seizure or taking thereof,
other than (a) the Disposition of any asset which is to be replaced, and is in
fact replaced, within 30 days with another asset performing the same or a
similar function, (b) the sale or lease of inventory in the ordinary course of
business and (c) other Dispositions in any Fiscal Year the Net Proceeds of which
do not in the aggregate exceed $100,000.

Assignee is defined in Section 14.13.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, all reasonable disbursements of such
counsel and all court costs and similar legal expenses.

Bank Product Agreements means those certain cash management service agreements
and other agreements entered into from time to time between any Loan Party and
Lender or its Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Lender as a result of Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.

26385498.9

2

 

 

--------------------------------------------------------------------------------

 

Bank Products means any service or facility extended to any Loan Party by Lender
or its Affiliates, including, without limitation, (a) deposit accounts, (b) cash
management services, including, without limitation, controlled disbursement,
lockbox, electronic funds transfers (including, without limitation, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with Lender or its Affiliates, (c)
credit or debit cards and (d) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin is defined in the definition of Applicable Margin.

Borrower is defined in the preamble of this Agreement.

Borrower Obligations means all Obligations of Borrower.

Borrowing Base means an amount equal to the product of (X) 5.00 multiplied by
(Y) Monthly Recurring Subscription Revenue multiplied by (Z) the Churn Factor.

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C.

BSA is defined in Section 10.4.

Business Day means any day on which PrivateBank is open for commercial banking
business in Chicago, Illinois, and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower, including expenditures in respect of Capital Leases, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

26385498.9

3

 

 

--------------------------------------------------------------------------------

 

Cash Collateralize means to deliver cash collateral to Lender, to be held as
cash collateral for outstanding Letters of Credit, pursuant to documentation
satisfactory to Lender and in an amount of 105% of the aggregate Stated Amount
of all outstanding Letters of Credit. Derivatives of such term have
corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by Lender or its holding company) rated at least A-l by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal funds transaction that is issued or sold by
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of Lender (or
other commercial banking institution) thereunder, (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
Lender.

Churn Factor means, as of any date of determination, the lesser of (a) the
quotient (expressed as a percentage) of (i) the TTM Recurring Subscription
Revenue for the twelve-month period ending on such date and (ii) the Annualized
Recurring Subscription Revenue as of the beginning of such twelve-month period
and (b) 100%.

Closing Date is defined in Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Loan Party or in which any Loan Party now has or at
any time in the future may acquire any right, title or interest, including all
of each Loan Party’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Intellectual Property, Inventory, Investment Property, Leases,
Letter-of-Credit Rights, Money, Supporting Obligations and Identified Claims,
(b) all books and records pertaining to any of the foregoing, (c) all Proceeds
and products of any of the foregoing, and (d) all collateral security and
guaranties given by any Person with respect to any of the foregoing; provided,
the Collateral shall not include any Excluded Property.  Where the context
requires, the terms above relating to the Collateral or any part thereof, when
used in relation to a Loan Party, shall refer to such Loan Party’s Collateral or
the relevant part thereof and any property pledged or mortgaged to secure the
Obligations under any other Collateral Document.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Lender pursuant to which a mortgagee or lessor of real property
on which collateral

26385498.9

4

 

 

--------------------------------------------------------------------------------

 

is stored or otherwise located, or a warehouseman, processor or other bailee of
Inventory or other property owned by any Loan Party, acknowledges the Liens of
Lender and waives any Liens held by such Person on such property, and, in the
case of any such agreement with a mortgagee or lessor, permits Lender reasonable
access to and use of such real property following the occurrence and during the
continuance of an Event of Default to assemble, complete and sell any Collateral
stored or otherwise located thereon.

Collateral Documents means, collectively, this Agreement, each Perfection
Certificate, each Collateral Access Agreement, each control agreement, each
Mortgage, and any other agreement or instrument pursuant to which Borrower, any
Subsidiary or any other Person grants or purports to grant collateral to Lender
or otherwise relates to such collateral.

Commitment means Lender’s commitment to make Loans and to issue Letters of
Credit under this Agreement.  The initial amount of Lender’s commitment to make
Loans is set forth in Annex A.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrower or any of its

26385498.9

5

 

 

--------------------------------------------------------------------------------

 

Subsidiaries, are treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA.

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 9.30, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

Copyright Licenses means all written agreements naming any Loan Party as
licensor or licensee, including those listed on Schedule 9.30, granting any
right under any Copyright, including the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner, (j) all non-compete payment obligations, earn-outs and similar
obligations and (k) any Capital Securities or other equity instrument, whether
or not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

Debt to be Repaid means Debt listed on Schedule 12.1.

Default means any event that, if it continues uncured, will, with lapse of time
or notice or both, constitute an Event of Default.

Dollar and the sign “$” mean lawful money of the United States of America.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising

26385498.9

6

 

 

--------------------------------------------------------------------------------

 

out of or relating to public health and safety, or pollution or protection of
the environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Property means (a) any license, permit or lease held by a Loan Party
(i) that validly prohibits the creation by such Loan Party of a security
interest therein or thereon or (ii) to the extent that applicable law prohibits
the creation of a security interest therein or thereon; (b) any Intellectual
Property Collateral consisting of “intent-to-use” trademark applications, at all
times prior to the first use thereof, whether by the actual use thereof in
commerce, and the recording of a statement of use with the United States Patent
and Trademark Office; and (c) all Capital Securities in any foreign Subsidiary
or any Foreign Subsidiary Holding Company, in each case, in excess of 65% of the
Capital Securities of such foreign Subsidiary.

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan  pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan  or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
6.5, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 6.5(d) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

Existing Letters of Credit means each letter of credit previously issued by
Silicon Valley Bank (or any successor thereof) for the account of the Borrower
that (a) is outstanding on the Closing Date and (b) is listed on Schedule 1.1.

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities entered into in
connection with the implementation of the foregoing.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with

26385498.9

7

 

 

--------------------------------------------------------------------------------

 

members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Lender from three
Federal funds brokers of recognized standing selected by Lender.  Lender’s
determination of such rate shall be binding and conclusive absent manifest
error.

Fee Letter means the fee letter dated as of June 29, 2017 between Borrower and
Lender.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Borrower, which period shall be the
12-month period ending on December 31 of each year.

Fixtures means all of the following, whether now owned or hereafter acquired by
a Loan Party: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

Foreign Subsidiary Holding Company means any Subsidiary substantially all of the
assets of which consist of Capital Securities (or Capital Securities and
indebtedness) of a foreign Subsidiary.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the SEC, which are applicable to the circumstances as of the
date of determination.

Group is defined in Section 2.2.1.

Hazardous Substances means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical or other
substance regulated by any Environmental Law.

Hedging Agreement means any bank underwritten cash and/or derivative financial
instrument including, but not limited to, any interest rate, currency or
commodity swap agreement, cap agreement, collar agreement, spot foreign
exchange, forward foreign exchange, foreign exchange option (or series of
options) and any other agreement or arrangement designed to protect a Person
against fluctuations in interest rates, currency exchange rates or commodity
prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

26385498.9

8

 

 

--------------------------------------------------------------------------------

 

Identified Claims means the Commercial Tort Claims described on Schedule 10.16
as such schedule shall be supplemented from time to time.

Immaterial Foreign Subsidiaries means, collectively, as of any date of
determination, foreign Subsidiaries of any of the Loan Parties for which the
aggregate amount of Investments made in such foreign Subsidiaries on or after
the Closing Date, does not exceed $50,000. If, at any time, the aggregate amount
of Investments exceeds $50,000, Borrower shall identify those such foreign
Subsidiaries as may be necessary to cease constituting Immaterial Foreign
Subsidiaries in order for the remaining such foreign Subsidiaries, if any, to
satisfy such $50,000 basket, at which time the Loan Parties shall satisfy the
requirements set forth in Section 10.9 with respect to the Capital Securities of
such designated foreign Subsidiaries.

Indemnified Liabilities is defined in Section 14.16.

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

Intercompany Note means any promissory note evidencing loans made by any Loan
Party to any other Loan Party.

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two or three months thereafter as selected by Borrower
pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a)

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the following Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b)

any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

(c)

Borrower may not select any Interest Period for a Revolving Loan which would
extend beyond the scheduled Termination Date; and

(d)

Borrower may not select any Interest Period for a Term Loan if, after giving
effect to such selection, the aggregate principal amount such Term Loan having
an Interest Period ending after any date on which an installment of such Term
Loan is scheduled to be repaid would exceed the aggregate principal amount of
such Term Loan scheduled to be outstanding after giving effect to such
repayment.

26385498.9

9

 

 

--------------------------------------------------------------------------------

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any Debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the Capital Securities of  any foreign Subsidiary and any Foreign Subsidiary
Holding Company excluded from the definition of Pledged Equity), (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Equity.

Issuers means the collective reference to each issuer of any Investment
Property.

Issuing Lender means Lender, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of Lender that may from time to time issue Letters
of Credit, or any other financial institution that Lender may cause to issue
Letters of Credit for the account of the Borrower, and each of their successors
and assigns in such capacity.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate means one and one-half percent (1.50%) per annum.

Lender is defined in the preamble of this Agreement.  In addition to the
foregoing, for the purpose of identifying the Persons entitled to share in the
Collateral and the proceeds thereof under, and in accordance with the provisions
of, this Agreement and the other Collateral Documents, the term “Lender” shall
include Affiliates of Lender providing a Bank Product.

Lender Party is defined in Section 14.16.

Letter of Credit is defined in Section 2.1.2.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin is defined in the definition of Applicable Margin.

LIBOR Office means the office or offices of Lender which shall be making or
maintaining the LIBOR Loans of Lender hereunder.  A LIBOR Office of Lender may
be, at the option of Lender, either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits for a period (equal to the relevant
Interest Period) are offered in the London Interbank Eurodollar market at 11:00
A.M. (London time) two (2) Business Days prior to the commencement of such
Interest Period (or three (3) Business Days prior to the commencement

26385498.9

10

 

 

--------------------------------------------------------------------------------

 

of such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Lender in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by Lender in its sole and absolute discretion. Lender’s
determination of the LIBOR Rate shall be conclusive, absent manifest error and
shall remain fixed during such Interest Period.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan or Loans means, as the context may require, Revolving Loans.

Loan Documents means this Agreement, the Note, the Letters of Credit, the Fee
Letter, the Master Letter of Credit, the L/C Applications, any Subordination
Agreement, the Collateral Documents, all Hedging Agreements in favor of Lender
or any of its Affiliates, and all documents, instruments and agreements
delivered in connection with the foregoing.

Loan Guarantor means each Person who guarantees the Obligations, whether
pursuant to SECTION 15 of this Agreement or pursuant to a separate guarantee
agreement.

Loan Guarantor Obligations means, collectively, with respect to each Loan
Guarantor, all Obligations of such Loan Guarantor.

Loan Guaranty means SECTION 15 of this Agreement and each separate guarantee, in
form and substance satisfactory to the Lender, delivered by a Loan Guarantor, as
it may be amended or modified and in effect from time to time.

Loan Parties means Borrower, the Loan Guarantors, if any, and any other Person
who becomes a party to this Agreement pursuant to a joinder agreement or a Loan
Guaranty or otherwise, and each of their successors and assigns.

Mandatory Prepayment Event is defined in Section 5.2.2.

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of the Loan Parties taken

26385498.9

11

 

 

--------------------------------------------------------------------------------

 

as a whole, (b) a material impairment of the ability of any Loan Party to
perform any of the Obligations under any Loan Document or (c) a material adverse
effect upon any substantial portion of the Collateral under the Collateral
Documents or upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document.

Monthly Recurring Subscription Revenue means the Borrower’s contracted recurring
subscription revenue recognized in accordance with GAAP in a given fiscal month.

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Lender a Lien on real property of any Loan Party.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any other member of the Controlled
Group may have any liability.

Net Cash Proceeds means:

(a)with respect to any Asset Disposition, the aggregate cash proceeds (including
cash proceeds received pursuant to policies of insurance or by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by any Loan Party pursuant to such Asset
Disposition net of (i) the direct costs relating to such sale, transfer or other
disposition (including sales commissions and legal, accounting and investment
banking fees), (ii) taxes paid or reasonably estimated by Borrower to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (iii) amounts required to be
applied to the repayment of any Debt secured by a Lien on the asset subject to
such Asset Disposition (other than the Loans);

(b)with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions);
and

(c)with respect to any issuance of Debt, the aggregate cash proceeds received by
any Loan Party pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees).

Non-Use Fee Rate means one-quarter of one percent (0.25%) per annum.

Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing is defined in Section 2.2.2

Notice of Conversion/Continuation is defined in Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to Lender or its Affiliates, and
all Bank Products Obligations, all in each case howsoever created,

26385498.9

12

 

 

--------------------------------------------------------------------------------

 

arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

OFAC is defined in Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations (other than contingent indemnification obligations for which
no claim has been asserted), (b) the termination of all Commitments, and (c)
either (i) the cancellation and return to Lender of all Letters of Credit or
(ii) the cash collateralization of all Letters of Credit in accordance with this
Agreement.

Participant is defined in Section 14.13.2.

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 9.30, (b) all applications for letters patent of the United States or
any other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 9.30, and (c)
all rights to obtain any reissues or extensions of the foregoing.

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Loan Party of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 9.30.

Patriot Act is defined in Section 14.15.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which Borrower or any
member of the Controlled Group may have any liability, including any liability
by reason of having been a substantial employer within the meaning of Section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

Perfection Certificate means a perfection certificate executed and delivered to
Lender by a Loan Party.

Permitted Acquisition means any Acquisition by Borrower or any domestic
Wholly-Owned Subsidiary where:

(A)

the business or division acquired is for use, or the Person acquired is engaged,
in the businesses engaged in by the Loan Parties on the Closing Date;

26385498.9

13

 

 

--------------------------------------------------------------------------------

 

(B)

immediately before and after giving effect to such Acquisition, no Default or
Event of Default shall exist;

(C)

the aggregate consideration to be paid by the Loan Parties (including any Debt
assumed or issued in connection therewith, the amount thereof to be calculated
in accordance with GAAP) in connection with such Acquisition (or any series of
related Acquisitions) is less than $100,000;

(D)

immediately after giving effect to such Acquisition, Borrower is in pro forma
compliance with all the financial covenants set forth in Section 11.13;

(E)

in the case of the Acquisition of any Person, the board of directors or similar
governing body of such Person has approved such Acquisition;

(F)

reasonably prior to such Acquisition, Lender shall have received complete
executed or conformed copies of each material document, instrument and agreement
to be executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as Lender may require to
evidence the termination of Liens on the assets or business to be acquired;

(G) not less than ten Business Days prior to such Acquisition, Lender shall have
received an acquisition summary with respect to the Person and/or business or
division to be acquired, such summary to include a reasonably detailed
description thereof (including financial information) and operating results
(including financial statements for the most recent 12 month period for which
they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and Borrower’s
calculation of pro forma EBITDA relating thereto;

(H)

Lender shall have approved Borrower’s computation of pro forma EBITDA;

(I)

consents have been obtained in favor of Lender to the collateral assignment of
rights and indemnities under the related acquisition documents and opinions of
counsel for the Loan Parties (and acquired entities that become Loan Parties) in
favor of Lender have been delivered;

(J)

the provisions of Section 10.9 have been satisfied;

(K)

simultaneously with the closing of such Acquisition, the target company (if such
Acquisition is structured as a purchase of equity) or the Loan Party (if such
Acquisition is structured as a purchase of assets or a merger and a Loan Party
is the surviving entity) executes and delivers to Lender (a) such documents
necessary to grant to Lender a first priority Lien in all of the assets of such
target company or surviving company, and their respective Subsidiaries, each in
form and substance satisfactory to Lender and (b) Loan Guaranty, or at the
option of Lender in Lender’s absolute discretion, a joinder agreement
satisfactory to Lender in which such target company or surviving

26385498.9

14

 

 

--------------------------------------------------------------------------------

 

company, and their respective Subsidiaries becomes a Loan Party under this
Agreement; and

(L)

if the Acquisition is structured as a merger, Borrower (or the applicable Loan
Party) is the surviving entity.

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Pledged Equity means the Capital Securities listed on Schedule 9.29, together
with any other Capital Securities, certificates, options or rights of any nature
whatsoever in respect of the Capital Securities of any Person that may be issued
or granted to, or held by, any Loan Party while this Agreement is in effect;
provided that, notwithstanding anything in this Agreement or any Collateral
Document to the contrary, in no event shall any of the Capital Securities of the
Immaterial Foreign Subsidiaries or more than 65% of the Capital Securities of
any other foreign Subsidiary or any Foreign Subsidiary Holding Company be
required to be pledged hereunder.

Pledged Notes means all promissory notes listed on Schedule 9.29, all
Intercompany Notes at any time issued to any Loan Party and all other promissory
notes issued to or held by any Loan Party (other than (a) promissory notes
issued in connection with extensions of trade credit by any Loan Party in the
ordinary course of business and (b) any individual promissory note which is less
than $50,000 in principal amount, up to an aggregate of $100,000 for all such
promissory notes excluded under this clause (b)).

Prime Rate means, for any day, the rate of interest in effect for such day as
announced from time to time by Lender as its prime rate (whether or not such
rate is actually charged by Lender), which is not intended to be Lender’s lowest
or most favorable rate of interest at any one time. Any change in the Prime Rate
announced by Lender shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that Lender shall
not be obligated to give notice of any change in the Prime Rate.

PrivateBank is defined in the preamble of this Agreement.

Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from any
Investment Property, collections thereon or distributions or payments with
respect thereto.

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

26385498.9

15

 

 

--------------------------------------------------------------------------------

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement  of Section 4043(a), or the failure of a Pension Plan
to meet the minimum funding standards of Section 412 of the Code (without regard
to whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA)
or under Section 302 of ERISA.

Revolving Commitment means $20,000,000, as reduced from time to time pursuant to
Section 5.1.

Revolving Loan is defined in Section 2.1.1.

Revolving Loan Availability means the lesser of (i) the Revolving Commitment and
(ii) the Borrowing Base.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Secured Obligations means, collectively, the Borrower Obligations and the Loan
Guarantor Obligations.

Securities Act means the Securities Act of 1933, as amended.

Senior Debt means all Debt of Borrower and its Subsidiaries other than
Subordinated Debt.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any unsecured Debt of Borrower and its Subsidiaries
which has subordination terms, covenants, pricing and other terms which have
been approved in writing by Lender.

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by
Lender.

Subordination Agreement means any subordination agreement executed by a holder
of Subordinated Debt in favor of Lender from time to time after the Closing Date
in form and substance and on terms and conditions satisfactory to Lender.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of

26385498.9

16

 

 

--------------------------------------------------------------------------------

 

outstanding Capital Securities as have more than 50% of the ordinary voting
power for the election of directors or other managers of such corporation,
partnership, limited liability company or other entity.  Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to Subsidiaries of Borrower.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, in each case, imposed on or with respect to any payment made by
or on account of any obligation of the Borrower under any Loan Document but, in
each case, excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) June 29, 2020 which date may
be extended at the request of Borrower with the written consent of Lender
without the need for any formal amendment hereto, or (b) such other date on
which the Commitments terminate pursuant to SECTION 5 or SECTION 13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Borrower or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Total Revenue means, as of any date of determination, the total revenue of
Borrower for the trailing twelve-month period ending on such date, including
recurring and non-recurring revenue, in each case, as determined in accordance
with GAAP; provided, however, the Total Revenue for any date of determination
prior to December 31, 2017 shall be determined for the period beginning January
1, 2017 and ending on such date.

Trademarks means (a) all trademarks, trade names, corporate names, Borrower
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 9.30, and (b) the right
to obtain all renewals thereof.

26385498.9

17

 

 

--------------------------------------------------------------------------------

 

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Loan Party of any right to use any
Trademark, including any of the foregoing referred to in Schedule 9.30.

TTM Recurring Subscription Revenue means, for the purposes of calculating the
Churn Factor as of any date of determination, the aggregate amount of Borrower’s
actual contracted recurring subscription revenue recognized in accordance with
GAAP during the twelve-month period ending on such date which is attributable
solely to customers for which contracted recurring subscription revenue is
included in the Annualized Recurring Subscription Revenue included in such
calculation of Churn Factor as of such date.

type is defined in Section 2.2.1.

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2Other Interpretive Provisions.  (a)  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(b)Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c)The term “including” is not limiting and means “including without
limitation.”

(d)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(e)Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation

26385498.9

18

 

 

--------------------------------------------------------------------------------

 

shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation.

(f)This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g)This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to Lender, Borrower and the other
parties thereto and are the products of all parties.  Accordingly, they shall
not be construed against Lender merely because of Lender’s involvement in their
preparation.

SECTION 2.COMMITMENTS OF LENDER; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES; EVIDENCING OF LOANS.

2.1Commitments.  

2.1.1Revolving Commitment.  On and subject to the terms and conditions of this
Agreement, Lender agrees to make loans on a revolving basis (“Revolving Loans”)
from time to time until the Termination Date as Borrower may request from
Lender; provided that after giving effect to such Revolving Loans, the Revolving
Outstandings will not at any time exceed Revolving Loan Availability.

2.1.2L/C Commitment.  Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
Borrower from time to time before the scheduled Termination Date; provided that
(a) the aggregate Stated Amount of all Letters of Credit shall not at any time
exceed $3,500,000 and (b) after giving effect to such issuance, the Revolving
Outstandings shall not at any time exceed Revolving Loan Availability.

2.2Loan Procedures.

2.2.1Various Types of Loans. Each Revolving Loan shall be divided into tranches
which are, either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as
Borrower shall specify in the related notice of borrowing or conversion pursuant
to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period which
expire on the same day are sometimes called a “Group” or collectively “Groups.”
Base Rate Loans and LIBOR Loans may be outstanding at the same time, provided
that not more than three (3) different Groups of LIBOR Loans shall be
outstanding at any one time.

2.2.2Borrowing Procedures.

(a)Borrower shall give written notice (each such written notice, a “Notice of
Borrowing”) substantially in the form of Exhibit D or telephonic notice
(followed immediately by a Notice of Borrowing) to Lender of each proposed
borrowing of a Revolving Loan not later than (i) in the case of a Base Rate
borrowing, 11:00 A.M., Chicago time, on the proposed date of such borrowing and
(ii) in the case of a LIBOR borrowing, 12:00 P.M. (noon), Chicago time, three
(3)

26385498.9

19

 

 

--------------------------------------------------------------------------------

 

Business Days prior to the proposed date of such borrowing. Each such notice
shall be effective upon receipt by Lender, shall be irrevocable, and shall
specify the date, amount and type of borrowing and, in the case of a LIBOR
borrowing, the initial Interest Period therefor.  Each borrowing shall be on a
Business Day.  Each Base Rate Loan borrowing shall be in an aggregate amount of
at least $100,000 and an integral multiple of $25,000, and each LIBOR borrowing
shall be in an aggregate amount of at least $100,000 and an integral multiple of
$25,000.

(b)Unless payment is otherwise timely made by Borrower, the becoming due of any
Obligations (whether principal, interest, fees or other charges) shall be deemed
to be a request for a Base Rate borrowing of a Revolving Loan on the due date,
in the amount of such Obligations. The proceeds of such Revolving Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, Lender may,
at its option, charge such Obligations against any operating, investment or
other account of Borrower maintained with Lender or any of its Affiliates.

(c)Notwithstanding anything else contained herein to the contrary, Base Rate
Loans shall only be available under this Agreement in the event LIBOR Loans are
not otherwise available.

2.2.3Conversion and Continuation Procedures.  (a)  Subject to Sections 2.2.1 and
2.2.2(c), Borrower may, upon irrevocable written notice to Lender in accordance
with clause (b) below:

(A)elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $100,000 and a higher integral multiple of
$25,000) into Loans of the other type; or

(B)elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $100,000 or a higher integral multiple of
$25,000) for a new Interest Period;

provided, that after giving effect to any prepayment, conversion or
continuation, the aggregate principal amount of each Group of LIBOR Loans shall
be at least $100,000 and an integral multiple of $25,000.

(b)Borrower shall give written notice (each such written notice, a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit E or telephonic
notice (followed immediately by a Notice of Conversion/Continuation) to Lender
of each proposed conversion or continuation not later than (i) in the case of
conversion into Base Rate Loans, 11:00 A.M., Chicago time, on the proposed date
of such conversion, and (ii) in the case of conversion into or continuation of
LIBOR Loans, 11:00 A.M., Chicago time, at least three (3) Business Days prior to
the proposed date of such conversion or continuation, specifying in each case:

(A)the proposed date of conversion or continuation;

(B)the aggregate amount of Loans to be converted or continued;

26385498.9

20

 

 

--------------------------------------------------------------------------------

 

(C)the type of Loans resulting from the proposed conversion or continuation; and

(D)in the case of conversion into, or continuation of, LIBOR Loans, the duration
of the requested Interest Period therefor.

(c)(c)If upon the expiration of any Interest Period applicable to LIBOR Loans,
Borrower has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, Borrower shall be deemed to have elected to continue such
LIBOR Loans as a LIBOR Loan having a new Interest Period of 1 month, effective
on the last day of such expiring Interest Period.

(d)Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 7.4.

2.3Letter of Credit Procedures.  

2.3.1L/C Applications.  Borrower shall execute and deliver to the Issuing Lender
the Master Letter of Credit Agreement from time to time in effect.  Borrower
shall give notice to the Issuing Lender of the proposed issuance of each Letter
of Credit on a Business Day which is at least three Business Days (or such
lesser number of days as the Issuing Lender shall agree in any particular
instance in their sole discretion) prior to the proposed date of issuance of
such Letter of Credit.  Each such notice shall be accompanied by an L/C
Application, duly executed by Borrower and in all respects satisfactory to the
Issuing Lender, together with such other documentation as the Issuing Lender may
request in support thereof, it being understood that each L/C Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, the expiration date of such Letter of Credit (which shall not be
later than the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part.  Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender.  So long as the
conditions precedent set forth in SECTION 12 with respect to the issuance of
such Letter of Credit have been satisfied, the Issuing Lender shall issue such
Letter of Credit on the requested issuance date.  In the event of any
inconsistency between the terms of the Master Letter of Credit Agreement, any
L/C Application and the terms of this Agreement, the terms of this Agreement
shall control.

2.3.2Reimbursement Obligations.  

(a)Borrower hereby unconditionally and irrevocably agrees to reimburse the
Issuing Lender for each payment or disbursement made by the Issuing Lender under
any Letter of Credit honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is
made.  Any amount not reimbursed on the date of such payment or disbursement
shall bear interest from the date of such payment or disbursement to the date
that the Issuing Lender is reimbursed by Borrower therefor, payable on demand,
at a rate per annum equal to the LIBOR Rate from time to time in effect for
LIBOR Loans having an Interest Period of 1 month, plus the LIBOR Margin from
time to time in effect plus, beginning on the third Business Day after receipt
of notice from the Issuing Lender of such payment or disbursement, 2%.  For the
avoidance of doubt, such additional 2% increase in interest rate shall not be
applicable

26385498.9

21

 

 

--------------------------------------------------------------------------------

 

to the extent duplicative with a 2% increase in Applicable Margin pursuant to
Section 3.1. The Issuing Lender shall notify Borrower whenever any demand for
payment is made under any Letter of Credit by the beneficiary thereunder;
provided that the failure of the Issuing Lender to so notify Borrower shall not
affect the rights of the Issuing Lender in any manner whatsoever.

(b)Borrower’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Issuing Lender or any other Person, whether in
connection with any Letter of Credit, this Agreement, any other Loan Document,
the transactions contemplated herein or any unrelated transactions (including
any underlying transaction between any Loan Party and the beneficiary named in
any Letter of Credit), (c) the validity, sufficiency or genuineness of any
document which the Issuing Lender has determined complies on its face with the
terms of the applicable Letter of Credit, even if such document should later
prove to have been forged, fraudulent, invalid or insufficient in any respect or
any statement therein shall have been untrue or inaccurate in any respect, or
(d) the surrender or impairment of any security for the performance or
observance of any of the terms hereof.  Without limiting the foregoing, no
action or omission whatsoever by Issuing Lender under or in connection with any
Letter of Credit or any related matters shall result in any liability of Issuing
Lender to Borrower, or relieve Borrower of any of its obligations hereunder any
such Person.

2.4Notes.  At Lender’s request, the Loans shall be evidenced by a Note, with
appropriate insertions, payable to Lender (or its registered assigns) in a face
principal amount equal to the Revolving Commitment.

2.5Recordkeeping.  Lender shall record in its records, the date and amount of
each Loan made by Lender, each repayment or conversion thereof and, in the case
of each LIBOR Loan, the dates on which each Interest Period for such Loan shall
begin and end.  The aggregate unpaid principal amount so recorded shall be
rebuttably presumptive evidence of the principal amount of the Loans owing and
unpaid.  The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
Borrower hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

SECTION 3.INTEREST.

3.1Interest Rates.  Borrower promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:

(a)at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

26385498.9

22

 

 

--------------------------------------------------------------------------------

 

(b)at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;

provided, that at any time an Event of Default exists, at Lender’s election, the
interest rate applicable to each Loan shall be increased by 2% (and, in the case
of Obligations not bearing interest, such Obligations shall bear interest at the
LIBOR Rate applicable to LIBOR Loans having an Interest Period of 1 month, plus
2%).  Notwithstanding the foregoing, upon the occurrence of an Event of Default
under Section 13.1.1 or 13.1.4, such increase shall occur automatically.  In no
event shall interest payable by Borrower to Lender hereunder exceed the maximum
rate permitted under applicable law, and if any such provision of this Agreement
is in contravention of any such law, such provision shall be deemed modified to
limit such interest to the maximum rate permitted under such law.

3.2Interest Payment Dates.  Accrued interest on each Base Rate Loan shall be
payable in arrears on the first day of each calendar month and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the first day of each
calendar month, the last day of each Interest Period relating to such Loan, upon
a prepayment of such Loan, and at maturity. After maturity, and at any time an
Event of Default exists, accrued interest on all Loans shall be payable on
demand.

3.3Setting and Notice of LIBOR Rates.  The applicable LIBOR Rate for each
Interest Period shall be determined by Lender, and notice thereof shall be given
by Lender promptly to Borrower. Each determination of the applicable LIBOR Rate
by Lender shall be conclusive and binding upon the parties hereto, in the
absence of demonstrable error. Lender shall, upon written request of Borrower,
deliver to Borrower a statement showing the computations used by Lender in
determining any applicable LIBOR Rate hereunder.

3.4Computation of Interest.  Interest shall be computed for the actual number of
days elapsed on the basis of a year of (a) 360 days for interest calculated at
the LIBOR Rate and (b) 365/366 days for interest calculated at the Base Rate.
The applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate.

SECTION 4.FEES.

4.1Non-Use Fee.  Borrower agrees to pay to Lender, for the period from the
Closing Date to the Termination Date, at the Non-Use Fee Rate in effect from
time to time of the unused amount of the Revolving Commitment.  For purposes of
calculating usage under this Section, the Revolving Commitment shall be deemed
used to the extent of Revolving Outstandings.  Such non-use fee shall be payable
in arrears on the first day of each calendar month and on the Termination Date
for any period then ending for which such non-use fee shall not have previously
been paid.  The non-use fee shall be computed for the actual number of days
elapsed on the basis of a year of 360 days.

4.2Letter of Credit Fees.

(a)Borrower agrees to pay to Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of the undrawn
amount of such Letter of Credit (computed for the actual number of days elapsed
on the basis of a year of 360 days);

26385498.9

23

 

 

--------------------------------------------------------------------------------

 

provided that, at Lender’s election, the rate applicable to each Letter of
Credit shall be increased by 2% at any time that an Event of Default
exists.  Such letter of credit fee shall be payable in advance on the date such
Letter of Credit is issued, on the date of increase in the stated amount thereof
(with respect to such increased amount) and on the date of each renewal or
extension thereof.

(b)In addition, with respect to each Letter of Credit, Borrower agrees to pay to
the Issuing Lender (i) such fees and expenses as the Issuing Lender customarily
requires in connection with the issuance, negotiation, processing and/or
administration of letters of credit in similar situations and (ii) a letter of
credit fronting fee in the amount and at the times agreed to by Borrower and the
Issuing Lender.

4.3Lender’s Fees.  Borrower agrees to pay to Lender its fees as are mutually
agreed from time to time by the Borrower and Lender including the fees set forth
in the Fee Letter.

SECTION 5.REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

5.1Reduction or Termination of the Revolving Commitment.

5.1.1Voluntary Reduction or Termination of the Revolving Commitment.  Borrower
may from time to time on at least five Business Days’ prior written notice
received by Lender permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings.  Any such reduction shall be in an amount
not less than $5,000,000 or a higher integral multiple of
$1,000,000.  Concurrently with any reduction of the Revolving Commitment to
zero, Borrower shall pay all interest on the Revolving Loans, all non-use fees
and all letter of credit fees and shall Cash Collateralize all outstanding
Letters of Credit.

5.2Prepayments.

5.2.1Voluntary Prepayments.  Borrower may from time to time prepay the Loans in
whole or in part without penalty or premium of any kind (other than as specified
in Section 7 hereof); provided that Borrower shall give Lender notice thereof
not later than 11:00 A.M., Chicago time, on the day of such prepayment (which
shall be a Business Day), specifying the Loans to be prepaid and the date and
amount of prepayment.  Any such partial prepayment shall be in an amount equal
to $50,000 or a higher integral multiple of $25,000; provided, that Borrower may
repay amounts less than the $50,000 minimum or $25,000 incremental amounts if
repayment is being made to reduce the Revolving Outstandings to a zero balance.

5.2.2Mandatory Prepayment.  If any of the following events occurs (a “Mandatory
Prepayment Event”):

(a)If on any day the Revolving Outstandings exceeds the Borrowing Base, Borrower
shall immediately prepay Revolving Loans and/or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.

(b)If on any day on which the Revolving Commitment is reduced pursuant to
Section 5.1 the Revolving Outstandings exceeds the Revolving Commitment,
Borrower shall immediately

26385498.9

24

 

 

--------------------------------------------------------------------------------

 

prepay Revolving Loans and/or Cash Collateralize the outstanding Letters of
Credit, or do a combination of the foregoing, in an amount sufficient to
eliminate such excess.

5.3Repayments.  The Revolving Loans shall be paid in full and the Revolving
Commitment shall terminate on the Termination Date.

SECTION 6.MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

6.1Making of Payments.  All payments of principal or interest on the Note(s),
and of all fees, shall be made by Borrower to Lender in immediately available
funds at the office specified by Lender not later than noon, Chicago time, on
the date due; and funds received after that hour shall be deemed to have been
received by Lender on the following Business Day.  All payments hereunder shall
be made by Borrower directly to Lender without setoff, counterclaim or other
defense.

6.2Application of Certain Payments.  So long as no Event of Default has occurred
and is continuing, (a) payments matching specific scheduled payments then due
shall be applied to those scheduled payments and (b) voluntary and mandatory
prepayments shall be applied as set forth in Sections 5.2 and 5.3.  After the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by Lender as proceeds from the sale of, or other
realization upon, all or any part of the Collateral shall be applied as Lender
shall determine in its discretion.

6.3Due Date Extension.  If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day  (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

6.4Setoff.  Borrower, for itself and each other Loan Party, agrees that Lender
has all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, Borrower, for itself and each other Loan Party, agrees that at
any time any Event of Default exists, Lender may apply to the payment of any
Obligations of Borrower and each other Loan Party hereunder, whether or not then
due, any and all balances, credits, deposits, accounts or moneys of Borrower and
each other Loan Party then or thereafter with Lender.

6.5Taxes.

(a)To the extent permitted by applicable law, all payments hereunder or under
the Loan Documents (including any payment of principal, interest, or fees) to,
or for the benefit, of any Person shall be made by Borrower free and clear of
and without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.

(b)If Borrower makes any payment to a Lender hereunder or under any Loan
Document in respect of which it is required by applicable law to deduct or
withhold any Taxes, Borrower shall increase the payment hereunder or under any
such Loan Document such that after the reduction for the amount of Taxes
withheld (and any Taxes withheld or imposed with respect

26385498.9

25

 

 

--------------------------------------------------------------------------------

 

to the additional payments required under this Section 6.5(b)), such Lender
receives an amount equal to the sum it would have received had no such deduction
or withholding on account of Taxes been made.  To the extent Borrower withholds
any Taxes on payments hereunder or under any Loan Document, Borrower shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to Lender within 30
days after it has made payment to such authority a receipt issued by such
authority (or other evidence satisfactory to Lender) evidencing the payment of
all amounts so required to be deducted or withheld from such payment.

(c)If Lender is required by law to make any payments of any Taxes on or in
relation to any amounts received or receivable hereunder or under any other Loan
Document, or any Tax is assessed against Lender with respect to amounts received
or receivable hereunder or under any other Loan Document, Borrower will
indemnify such Person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any Taxes imposed as a result of the
receipt of the payment under this Section 6.5(c).  A certificate prepared in
good faith as to the amount of such payment by Lender shall, absent manifest
error, be final, conclusive, and binding on all parties.

(d)Each Lender shall deliver to the Borrower on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.

(e)If Lender determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 6.5 (including by the payment of additional amounts pursuant to
this Section 6.5), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (e) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this paragraph (e), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrower or any other Person.

SECTION 7.INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

7.1Increased Costs.  (a)  If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any

26385498.9

26

 

 

--------------------------------------------------------------------------------

 

applicable law, rule or regulation by any governmental authority, central bank
or comparable agency charged with the interpretation or administration thereof,
or compliance by Lender with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency:  (i)
shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB, but excluding any reserve included in the determination of
LIBOR Rate), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by Lender; or (ii) shall impose
on Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) Lender
(or any LIBOR Office of Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then upon
demand by Lender (which demand shall be accompanied by a statement setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail), Borrower shall pay directly to Lender such additional amount as will
compensate Lender for such increased cost or such reduction.

(b)If Lender shall reasonably determine that any change in, or the adoption or
phase-in of, any applicable law, rule or regulation regarding capital adequacy,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by Lender or any
Person controlling Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Lender’s or such controlling Person’s capital as a consequence of
Lender’s obligations hereunder or under any Letter of Credit to a level below
that which Lender or such controlling Person could have achieved but for such
change, adoption, phase-in or compliance (taking into consideration Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by Lender or such controlling Person to be material, then from
time to time, upon demand by Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail), Borrower shall pay to Lender such
additional amount as will compensate Lender or such controlling Person for such
reduction.

7.2Basis for Determining Interest Rate Inadequate or Unfair.  If:

(a)Lender reasonably determines (which determination shall be binding and
conclusive on Borrower) that by reason of circumstances affecting the interbank
LIBOR market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate; or

(b)the LIBOR Rate as determined by Lender will not adequately and fairly reflect
the cost to Lender of maintaining or funding LIBOR Loans for such Interest
Period or that the making or funding of LIBOR Loans has become impracticable as
a result of an event occurring after the date of this Agreement which in the
opinion of Lender materially affects such Loans;

then Lender shall promptly notify Borrower and, so long as such circumstances
shall continue, (i) Lender shall not be under any obligation to make or convert
any Base Rate Loans into LIBOR Loans and (ii) on the last day of the current
Interest Period for each LIBOR Loan, such Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan.

26385498.9

27

 

 

--------------------------------------------------------------------------------

 

7.3Changes in Law Rendering LIBOR Loans Unlawful.  If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of Lender cause a substantial question as to whether it is) unlawful
for Lender to make, maintain or fund LIBOR Loans, then Lender shall promptly
notify each of the other parties hereto and, so long as such circumstances shall
continue, (a) Lender shall have no obligation to make or convert any Base Rate
Loan into a LIBOR Loan (but shall make Base Rate Loans concurrently with the
making of or conversion of Base Rate Loans into LIBOR Loans by Lender which are
not so affected, in each case in an amount equal to the amount of LIBOR Loans
which would be made or converted into by Lender at such time in the absence of
such circumstances) and (b) on the last day of the current Interest Period for
each LIBOR Loan of Lender (or, in any event, on such earlier date as may be
required by the relevant law, regulation or interpretation), such LIBOR Loan
shall, unless then repaid in full, automatically convert to a Base Rate
Loan.  Each Base Rate Loan made by Lender which, but for the circumstances
described in the foregoing sentence, would be a LIBOR Loan (an “Affected Loan”)
shall remain outstanding for the period corresponding to the Group of LIBOR
Loans of which such Affected Loan would be a part absent such circumstances.

7.4Funding Losses.  Borrower hereby agrees that upon demand by Lender (which
demand shall be accompanied by a statement setting forth the basis for the
amount being claimed, Borrower will indemnify Lender against any net loss or
expense which Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by Lender to fund or maintain any LIBOR Loan), as reasonably determined
by Lender, as a result of (a) any payment, prepayment or conversion of any LIBOR
Loan of Lender on a date other than the last day of an Interest Period for such
Loan (including any conversion pursuant to Section 7.3) or (b) any failure of
Borrower to borrow, prepay, convert or continue any Loan on a date specified
therefor in a notice of borrowing, prepayment, conversion or continuation
pursuant to this Agreement. For this purpose, all notices to Lender pursuant to
this Agreement shall be deemed to be irrevocable.

7.5Right of Lender to Fund through Other Offices.  Lender may, if it so elects,
fulfill its commitment as to any LIBOR Loan by causing a foreign branch or
Affiliate of Lender to make such Loan; provided that in such event for the
purposes of this Agreement such Loan shall be deemed to have been made by Lender
and the obligation of Borrower to repay such Loan shall nevertheless be to
Lender and shall be deemed held by it, to the extent of such Loan, for the
account of such branch or Affiliate.

7.6Discretion of Lender as to Manner of Funding.  Notwithstanding any provision
of this Agreement to the contrary, Lender shall be entitled to fund and maintain
its funding of all or any part of its Loans in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder shall be made as if Lender had actually funded and maintained each
LIBOR Loan during each Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the LIBOR Rate for such Interest Period.

7.7Mitigation of Circumstances.  Lender shall promptly notify Borrower of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts

26385498.9

28

 

 

--------------------------------------------------------------------------------

 

available to it (and not, in Lender’s sole judgment, otherwise disadvantageous
to Lender) to mitigate or avoid, (i) any obligation by Borrower to pay any
amount pursuant to Sections 6.5 or 7.1 or (ii) the occurrence of any
circumstances described in Section 7.2 or 7.3 (and, if Lender has given notice
of any such event described in clause (i) or (ii) above and thereafter such
event ceases to exist, Lender shall promptly so notify Borrower). Without
limiting the foregoing, Lender will designate a different funding office if such
designation will avoid (or reduce the cost to Borrower of) any event described
in clause (i) or (ii) above and such designation will not, in Lender’s sole
judgment, be otherwise disadvantageous to Lender.

7.8Conclusiveness of Statements; Survival of Provisions.  Determinations and
statements of Lender pursuant to Sections 7.1, 7.2, 7.3, or 7.4 shall be
conclusive absent demonstrable error.  Lender may use reasonable averaging and
attribution methods in determining compensation under Sections 7.1 and 7.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Note(s), expiration or termination of the Letters of Credit
and termination of this Agreement.

SECTION 8.COLLATERAL AND COLLATERAL ADMINISTRATION.

8.1Grant.  Each Loan Party hereby assigns and transfers to Lender and (to the
extent provided herein) their Affiliates, a continuing security interest in all
of its Collateral, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations or the Loan Guarantor Obligations, as the
case may be.

8.2[Reserved].

8.3Certain Matters Relating to Receivables.  (a)  At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
Lender shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Loan Party shall furnish all such assistance and information as Lender may
require in connection with such test verifications.  At any time and from time
to time after the occurrence and during the continuance of an Event of Default,
upon Lender’s request and at the expense of the relevant Loan Party, such Loan
Party shall cause independent public accountants or others satisfactory to
Lender to furnish to Lender reports showing reconciliations, agings and test
verifications of, and trial balances for, the Receivables.

(b)Lender hereby authorizes each Loan Party to collect such Loan Party’s
Receivables, and Lender may curtail or terminate such authority at any time
after the occurrence and during the continuance of an Event of Default.  If
required by Lender at any time after the occurrence and during the continuance
of an Event of Default, any Proceeds of Receivables, when collected by any Loan
Party, (i) shall be forthwith (and, in any event, within three Business Days)
deposited by such Loan Party in the exact form received, duly indorsed by such
Loan Party to Lender if required, in a collateral account maintained under the
sole dominion and control of Lender, subject to withdrawal by Lender for its own
account only as provided in Section 8.7, and (ii) until so turned over, shall be
held by such Loan Party in trust for Lender, segregated from other funds of such
Loan Party.  Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
Proceeds included in the deposit.

26385498.9

29

 

 

--------------------------------------------------------------------------------

 

(c)At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at Lender’s request, each Loan Party shall
deliver to Lender all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts.

8.4Communications with Obligors; Loan Parties Remain Liable.  (a)  Lender in its
own name or in the name of others may at any time after the occurrence and
during the continuance of an Event of Default communicate with obligors under
the Receivables to verify with them to Lender’s satisfaction the existence,
amount and terms of any Receivables.

(b)Upon the request of Lender at any time after the occurrence and during the
continuance of an Event of Default, each Loan Party shall notify obligors on the
Receivables that the Receivables have been assigned to Lender and that payments
in respect thereof shall be made directly to Lender.

(c)Anything herein to the contrary notwithstanding, each Loan Party shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Lender shall
have no obligation or liability under any Receivable (or any agreement giving
rise thereto) by reason of or arising out of this Agreement or the receipt by
Lender of any Proceeds relating thereto, nor shall Lender be obligated in any
manner to perform any of the obligations of any Loan Party under or pursuant to
any Receivable (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any Proceeds received by
it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.

(d)For the purpose of enabling Lender to exercise rights and remedies under this
Agreement, each Loan Party hereby grants to Lender an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Loan Party) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Loan Party, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

8.5Investment Property.  (a)  Unless an Event of Default shall have occurred and
be continuing and Lender shall have given notice to the relevant Loan Party of
Lender’s intent to exercise its corresponding rights pursuant to Section 8.5(b),
each Loan Party shall be permitted to receive all cash dividends and
distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes, to the extent permitted in this Agreement, and to
exercise all voting and other rights with respect to the Investment Property;
provided, that no vote shall be cast or other right exercised or action taken
which could impair the Collateral or which would be inconsistent with or result
in any violation of any provision of this Agreement or any other Loan Document.

26385498.9

30

 

 

--------------------------------------------------------------------------------

 

(b)If an Event of Default shall occur and be continuing and Lender shall give
notice of its intent to exercise such rights to the relevant Loan Party or Loan
Parties, (i) Lender shall have the right to receive any and all cash dividends
and distributions, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Secured Obligations in such order
as Lender may determine, and (ii) any or all of the Investment Property shall be
registered in the name of Lender or its nominee, and upon such notice being
given Lender or its nominee may thereafter exercise (x) all voting and other
rights pertaining to such Investment Property at any meeting of holders of the
Capital Securities of the relevant Issuer or Issuers or otherwise and (y) any
and all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any Issuer, or upon the exercise by any Loan Party or Lender
of any right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Lender may determine),
all without liability except to account for property actually received by it,
but Lender shall have no duty to any Loan Party to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(c)Each Loan Party hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Loan Party hereunder to (i) comply with any instruction
received by it from Lender in writing that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Loan
Party, and each Loan Party agrees that each Issuer shall be fully protected in
so complying and (ii) unless otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to the Investment
Property directly to Lender.

8.6Proceeds to be Turned Over to Lender.  In addition to the rights of Lender
specified in Section 8.3 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Loan Party
consisting of cash, checks and other cash equivalent items shall be held by such
Loan Party in trust for Lender, segregated from other funds of such Loan Party,
and shall, forthwith upon receipt by such Loan Party, be turned over to Lender
in the exact form received by such Loan Party (duly indorsed by such Loan Party
to Lender, if required).  All Proceeds received by Lender hereunder shall be
held by Lender in a collateral account maintained under its sole dominion and
control.  All Proceeds, while held by Lender in any collateral account (or by
such Loan Party in trust for Lender) established pursuant hereto, shall continue
to be held as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 8.7.

8.7Application of Proceeds.  At such intervals as may be agreed upon by Borrower
and Lender, or, if an Event of Default shall have occurred and be continuing, at
any time at Lender’s election, Lender may apply all or any part of Proceeds from
the sale of, or other realization upon, all or any part of the Collateral in
payment of the Secured Obligations in such order as Lender shall determine in
its discretion.  Any part of such funds which Lender elects not so to apply and
deems not required as collateral security for the Secured Obligations shall be
paid over from time to time by Lender to the applicable Loan Party or to
whomsoever may be lawfully

26385498.9

31

 

 

--------------------------------------------------------------------------------

 

entitled to receive the same.  Any balance of such Proceeds remaining after the
Secured Obligations shall have been Paid in Full shall be paid over to the
applicable Loan Party or to whomsoever may be lawfully entitled to receive the
same.  In the absence of a specific determination by Lender, the Proceeds from
the sale of, or other realization upon, all or any part of the Collateral in
payment of the Secured Obligations shall be applied in the following order:

FIRST, to the payment of all fees, costs, expenses and indemnities of Lender (in
its capacity as such), including Attorney Costs, until paid in full;

SECOND, to the payment of any Secured Obligations owing to Lender in respect of
sums advanced by Lender to preserve the Collateral or to preserve its security
interest in the Collateral, until paid in full;

THIRD, to the payment of all Secured Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of accrued and unpaid interest
owing to Lender, until paid in full;

FOURTH, to the payment of all Secured Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of principal owing to Lender and
any unpaid reimbursement obligations owing to Issuing Lender, ratably, until
paid in full;

FIFTH, to the payment to Lender of an amount equal to 105% of the aggregate
Stated Amount of all outstanding Letters of Credit to be held as Cash Collateral
in respect of such obligations;

SIXTH to the payment of all Bank Products Obligations and Hedging Obligations
owing to Lender or its Affiliates, until paid in full;

SEVENTH, to the payment of all other Secured Obligations owing to Lender, until
paid in full; and

EIGHTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

8.8Code and Other Remedies.  If an Event of Default shall occur and be
continuing, Lender, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law.  Without
limiting the generality of the foregoing, Lender, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Loan Party
or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of Lender or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery with assumption of any credit
risk.  Lender shall have

26385498.9

32

 

 

--------------------------------------------------------------------------------

 

the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any Loan
Party, which right or equity is hereby waived and released.  Each Loan Party
further agrees, at Lender’s request, to assemble the Collateral and make it
available to Lender at places which Lender shall reasonably select, whether at
such Loan Party’s premises or elsewhere.  Lender shall apply the net proceeds of
any action taken by it pursuant to this Section 8.8, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Lender hereunder, including Attorney
Costs to the payment in whole or in part of the Secured Obligations, in such
order as Lender may elect, and only after such application and after the payment
by Lender of any other amount required by any provision of law, need Lender
account for the surplus, if any, to any Loan Party.  To the extent permitted by
applicable law, each Loan Party waives all claims, damages and demands it may
acquire against Lender arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

8.9Sale of Pledge Equity.  (a)  Each Loan Party recognizes that Lender may be
unable to effect a public sale of any or all the Pledged Equity, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Loan Party acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  Lender shall be
under no obligation to delay a sale of any of the Pledged Equity for the period
of time necessary to permit the Issuer thereof to register such securities or
other interests for public sale under the Securities Act, or under applicable
state securities laws, even if such Issuer would agree to do so.

(b)Each Loan Party agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 8.9 valid and binding and
in compliance with applicable law.  Each Loan Party further agrees that a breach
of any of the covenants contained in this Section 8.9 will cause irreparable
injury to Lender, that Lender has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 8.9 shall be specifically enforceable against such Loan Party, and such
Loan Party hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under this Agreement.

8.10Waiver; Deficiency.  To the extent permitted by applicable law, each Loan
Party waives and agrees not to assert any rights or privileges which it may
acquire under Section 9-626 of the UCC.  Each Loan Party shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations in full and the fees
and disbursements of any attorneys employed by Lender to collect such
deficiency.

26385498.9

33

 

 

--------------------------------------------------------------------------------

 

8.11Lender’s Appointment as Attorney-in-Fact, etc.  

(a)Subject to the limitations provided below, each Loan Party hereby irrevocably
constitutes and appoints Lender and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Loan Party and in
the name of such Loan Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Loan Party hereby gives Lender the power
and right, on behalf of and at the expense of such Loan Party, without notice to
or assent by such Loan Party, to do any or all of the following:

(i)in the name of such Loan Party or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Lender for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

(ii)in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Lender
may request to evidence Lender’s security interest in such Intellectual Property
and the goodwill and general intangibles of such Loan Party relating thereto or
represented thereby;

(iii)discharge Liens levied or placed on the Collateral, and effect any repairs
or insurance called for by the terms of this Agreement and pay all or any part
of the premiums therefor and the costs thereof;

(iv)execute, in connection with any sale permitted by Section 8.8 or 8.9, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v)(1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
Lender or as Lender shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (3)
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Loan Party with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as Lender may deem appropriate; (7) assign any Copyright, Patent or
Trademark, throughout the world for such term or terms, on such

26385498.9

34

 

 

--------------------------------------------------------------------------------

 

conditions, and in such manner, as Lender shall in its sole discretion
determine; (8) vote any right or interest with respect to any Investment
Property; (9) order good standing certificates and conduct lien searches in
respect of such jurisdictions or offices as Lender may deem appropriate; and
(10) generally sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Lender were the absolute owner thereof for all purposes, and do, at Lender’s
option and such Loan Party’s expense, at any time, or from time to time, all
acts and things which Lender deems necessary to protect, preserve or realize
upon the Collateral and Lender’s security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Loan Party might
do.

Anything in this Section 8.11(a) to the contrary notwithstanding, Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 8.11(a) unless an Event of Default shall have occurred and be
continuing.

(b)If any Loan Party fails to perform or comply with any of its agreements
contained herein, Lender, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

(c)Each Loan Party hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

8.12Duty of Lender.  Lender’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Lender deals with similar property for its own
account.  Neither Lender nor any of their respective officers, directors,
employees or agents shall be liable for any failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Loan Party or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on Lender hereunder are solely to protect Lender’s interests in the
Collateral and shall not impose any duty upon Lender to exercise any such
powers.  Lender shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Loan Party
for any act or failure to act hereunder.

8.13Acknowledgements.  Each Loan Party hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b)Lender has no fiduciary relationship with or duty to any Loan Party arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Loan Parties, on the one hand, and Lender, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

26385498.9

35

 

 

--------------------------------------------------------------------------------

 

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby the  Loan
Parties and Lender.

8.14Additional Parties.  Each Loan Party that is required to become a party to
this Agreement pursuant to Section 10.9(a) of this Agreement shall become a Loan
Party for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in the form of Exhibit F hereto.

8.15Releases.  (a)  At such time as the Secured Obligations have been Paid in
Full, the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of Lender and each Loan Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Loan Party.  At the request and
sole expense of any Loan Party following any such termination, Lender shall
deliver to the Loan Parties any Collateral held by Lender hereunder, and execute
and deliver to the Loan Parties such documents as the Loan Parties shall
reasonably request to evidence such termination.

(b)If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Loan Party in a transaction permitted by this Agreement, then Lender, at
the request and sole expense of such Loan Party, shall execute and deliver to
such Loan Party all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.  At
the request and sole expense of Borrower, a Loan Guarantor shall be released
from its obligations hereunder in the event that all the Capital Securities of
such Loan Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by this Agreement; provided that Borrower shall have
delivered to Lender, with reasonable notice prior to the date of the proposed
release, a written request for release identifying the relevant Loan Guarantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by Borrower stating that such transaction is in compliance with
this Agreement and the other Loan Documents.

8.16Obligations and Liens Absolute and Unconditional.  Each Loan Party
understands and agrees that the obligations of each Loan Party under this
Agreement shall be construed as continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Loan Party or any other Person against Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Loan Party) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Loan Party for the Secured Obligations, in bankruptcy or in any
other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Loan Party or other Person, Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any other Loan Party or
any other Person or against any collateral security or guaranty for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from any other Loan Party or any other Person or to realize
upon any such collateral security or guaranty or to exercise any such right of
offset,

26385498.9

36

 

 

--------------------------------------------------------------------------------

 

or any release of any other Loan Party or any other Person or any such
collateral security, guaranty or right of offset, shall not relieve any Loan
Party of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of Lender against any Loan Party.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

8.17Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Loan Party
or any Issuer for liquidation or reorganization, should Loan Party or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of a Loan
Party’s or an Issuer’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 9.REPRESENTATIONS AND WARRANTIES.

To induce Lender to enter into this Agreement and to induce Lender to make Loans
and issue Letters of Credit hereunder, each Loan Party represents and warrants
to Lender that:

9.1Organization.  Each Loan Party is validly existing and in good standing under
the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

9.2Authorization; No Conflict.  Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, Borrower is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by Borrower hereunder, do not and will
not (a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of applicable law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or (iii)
any agreement, indenture, instrument or other document, or any judgment, order
or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of Lender created
pursuant to the Collateral Documents).

9.3Validity and Binding Nature.  Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to

26385498.9

37

 

 

--------------------------------------------------------------------------------

 

bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

9.4Financial Condition.  The audited consolidated financial statements of
Borrower as at December 31, 2016, and the company-internally prepared unaudited
consolidated financial statements of Borrower as at February 28, 2017, March 31,
2017 and April 30, 2017 copies of each of which have been delivered to Lender,
were prepared in accordance with GAAP, and  present fairly, in all material
respects, the consolidated financial condition of Borrower and its Subsidiaries
as at such dates and the results of their operations for the periods then ended,
subject, in the case of such unaudited financial statements, to the absence of
footnotes and year-end adjustments.

9.5No Material Adverse Change.  Since March 31, 2017, there has been no material
adverse change in the financial condition, operations, assets, business, or
properties of the Loan Parties taken as a whole.

9.6Litigation and Contingent Liabilities.  No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to Borrower’s knowledge, threatened, in writing, against any Loan
Party which could reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6.  Other than any liability incident to such
litigation or proceedings, no Loan Party has any material Contingent Liabilities
not listed on Schedule 9.6 or permitted by Section 11.1.

9.7Ownership of Properties; Liens.  Each Loan Party owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.  No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except filings evidencing Permitted Liens, filings that have lapsed and filings
for which termination statements have been or will be delivered to Lender or
filed in due course.

9.8Equity Ownership; Subsidiaries.  All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of Lender, and such securities were issued in compliance with all applicable
state and federal laws concerning the issuance of securities.  Schedule 9.8 sets
forth the authorized Capital Securities of each Loan Party as of the Closing
Date.  Borrower’s capitalization as of the Closing Date is as set forth on
Schedule 9.8, and all of the issued and outstanding Capital Securities of each
Wholly-Owned Subsidiary is, directly or indirectly, owned by Borrower.  As of
the Closing Date, except as set forth on Schedule 9.8, there are no pre-emptive
or other outstanding rights, options, warrants, conversion rights or other
similar agreements or understandings for the purchase or acquisition of any
Capital Securities of any Loan Party.

9.9Pension Plans.  (a)  The Unfunded Liability of all Pension Plans, if any,
does not in the aggregate exceed twenty percent of the Total Plan Liability for
all such Pension Plans.  Each Pension Plan, if any, complies in all material
respects with all applicable requirements of law and regulations.  No
contribution failure under Section 412 of the Code, Section 302 of ERISA or the

26385498.9

38

 

 

--------------------------------------------------------------------------------

 

terms of any Pension Plan has occurred with respect to any Pension Plan,
sufficient to give rise to a Lien under Section 302(f) of ERISA, or otherwise to
have a Material Adverse Effect.  There are no pending or, to the knowledge of
Borrower, threatened, claims, actions, investigations or lawsuits against any
Pension Plan, any fiduciary of any Pension Plan, or Borrower or other any member
of the Controlled Group with respect to any Pension Plan or any Multiemployer
Pension Plan which could reasonably be expected to have a Material Adverse
Effect.  Neither Borrower nor any other member of the Controlled Group has
engaged in any prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Pension Plan or Multiemployer
Pension Plan which would subject that Person to any material liability.  Within
the past five years, neither Borrower nor any other member of the Controlled
Group has engaged in a transaction which resulted in any Pension Plan with an
Unfunded Liability being transferred out of the Controlled Group, which could
reasonably be expected to have a Material Adverse Effect.  No Termination Event
has occurred or is reasonably expected to occur with respect to any Pension
Plan, which could reasonably be expected to have a Material Adverse Effect.

(b)All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by Borrower or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable law; neither Borrower nor any other member of the Controlled Group
has withdrawn or partially withdrawn from any Multiemployer Pension Plan,
incurred any withdrawal liability with respect to any such plan or received
notice of any claim or demand for withdrawal liability or partial withdrawal
liability from any such plan, and no condition has occurred which, if continued,
could result in a withdrawal or partial withdrawal from any such plan; and
neither Borrower nor any other member of the Controlled Group has received any
notice that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.

9.10Investment Company Act.  No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

9.12Regulation U.  Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

26385498.9

39

 

 

--------------------------------------------------------------------------------

 

9.13Taxes.  Each Loan Party has timely filed all material tax returns (or
extensions of such returns) required by applicable law to have been filed by it
and, to Borrower’s knowledge, has paid all taxes and governmental charges due
and payable with respect to such return, except any such taxes or charges which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.  The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable.  No Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).

9.14Solvency, etc.  On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to the Borrower and
its Subsidiaries, on a consolidated basis: (a) the fair value of its assets is
greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
in accordance with GAAP, (b) the present fair saleable value of its assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) it is able to realize upon
its assets and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) it does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature and (e) it is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.

9.15Environmental Matters.  The on-going operations of each Loan Party comply in
all respects with all Environmental Laws, except such non-compliance which could
not (if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.  

9.16Insurance.  Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance coverages of the Loan Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Loan Party).  Each Loan Party and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

9.17Real Property; Collateral Locations.  Set forth on Schedule 9.17 is a
complete and accurate list, as of the Closing Date, of the address of all real
property owned or leased by any Loan Party, together with, in the case of leased
property, the name and mailing address of the lessor of such property.  On the
Closing Date, Schedule 9.17 sets forth (a) each place of business of each Loan
Party (including its chief executive office), (b) all locations where all
Inventory and

26385498.9

40

 

 

--------------------------------------------------------------------------------

 

the Equipment owned by each Loan Party is kept, except with respect to Inventory
and Equipment with a fair market value of less than $150,000 (in each case, the
aggregate for all Loan Parties) which may be located at other locations and (c)
whether each such Collateral location and place of business (including each Loan
Party’s chief executive office) is owned or leased (and if leased, specifies the
complete name and notice address of each lessor).  No Collateral is located
outside the United States or in the possession of any lessor, bailee,
warehouseman or consignee, except as indicated on Schedule 9.17 or otherwise
permitted pursuant to Section 10.12(c).

9.18Information.  All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to Lender for purposes of or in
connection with this Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of any Loan Party to
Lender pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by Lender that
any projections and forecasts provided by Borrower are based on good faith
estimates and assumptions believed by Borrower to be reasonable as of the date
of the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

9.19Intellectual Property.  Each Loan Party owns and possesses or has a license
or other right to use all Intellectual Property (including patents, patent
rights, trademarks, trademark rights, trade names, trade name rights, service
marks, service mark rights and copyrights) as is necessary for the conduct of
the businesses of the Loan Parties, without any infringement upon rights of
others which could reasonably be expected to have a Material Adverse Effect.

9.20Burdensome Obligations.  No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

9.21Labor Matters.  No Loan Party is subject to any labor or collective
bargaining agreement.  There are no existing or threatened (in writing) strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect.  Hours
worked by and payment made to employees of the Loan Parties are not in violation
of the Fair Labor Standards Act or any other applicable law, rule or regulation
dealing with such matters.

9.22Anti-Terrorism Laws.  (a) No Loan Party (and, to the knowledge of each Loan
Party, no joint venture or subsidiary thereof) is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act.

(b)No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
subsidiary thereof) (i) is listed in the annex to, or is otherwise subject to
the provisions of, the Anti-Terrorism Order, (ii) is owned or controlled by, or
acting for or on behalf of, any person listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (iii) commits,

26385498.9

41

 

 

--------------------------------------------------------------------------------

 

threatens or conspires to commit or supports “terrorism” as defined in the
Anti-Terrorism Order or (iv) is named as a “specially designated national and
blocked person” in the most current list published by OFAC.

(c)No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
Affiliate thereof) (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in clauses (b)(i) through (b)(iv) above, (ii) deals in, or otherwise
engages in any transactions relating to, any property or interests in property
blocked pursuant to the Anti-Terrorism Order or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

9.23No Default.  No Default or Event of Default exists or would result from the
incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.

9.24Hedging Agreements.  No Loan Party is a party to, nor will it be a party to,
any Hedging Agreement other than (i) Hedging Agreements in favor of Lender and
(ii) a bona fide (not speculative) unsecured Hedging Agreement, in form and
substance reasonably acceptable to Lender, to protect the Loan Parties against
fluctuations in interest rates and with respect to not more than an amount of
principal approved in advance, in writing, by Lender in its sole discretion.

9.25Subordinated Debt.  The subordination provisions of the Subordinated Debt
are enforceable against the holders of the Subordinated Debt by Lender.  All
Obligations constitute Senior Debt entitled to the benefits of the subordination
provisions contained in the Subordinated Debt.  Borrower acknowledges that
Lender is entering into this Agreement and is extending the Commitments and
making the Loans in reliance upon the subordination provisions of the
Subordinated Debt and this Section 9.25.

9.26Perfected First Priority Liens.  Upon completion of the filings and other
actions set forth in Section 12, the security interests granted pursuant to this
Agreement (a) will constitute valid perfected security interests in all of the
Collateral in favor of Lender as collateral security for each Loan Party’s
Obligations and (b) are prior to all other Liens on the Collateral in existence
on the date hereof except for Permitted Liens for which priority is accorded
under applicable law.  

9.27Loan Party Information.  As of the Closing Date, Schedule 9.27 sets forth
(a) each Loan Party’s jurisdiction of organization, (b) the location of each
Loan Party’s chief executive office, (c) each Loan Party’s exact legal name as
it appears on its organizational documents and (d) each Loan Party’s
organizational identification number (to the extent a Loan Party is organized in
a jurisdiction which assigns such numbers) and federal employer identification
number.

9.28Certain Property.  None of the Collateral constitutes, or is the Proceeds
of, (a) Farm Products, (b) Health Care Insurance Receivables or (c) vessels,
aircraft or any other property subject to any certificate of title or other
registration statute of the United States, any State or other jurisdiction,
except for personal vehicles owned by the Loan Parties and used by employees of
the Loan Parties in the ordinary course of business with an aggregate fair
market value of less than $50,000 (in the aggregate for all Loan Parties).

26385498.9

42

 

 

--------------------------------------------------------------------------------

 

9.29Investment Property.  (a) The Pledged Equity pledged by each Loan Party
hereunder constitutes all the issued and outstanding Capital Securities of each
Issuer owned by such Loan Party or, in the case of any foreign Subsidiary (other
than the Immaterial Foreign Subsidiaries) or Foreign Subsidiary Holding Company,
65% of all issued and outstanding Capital Securities of such foreign Subsidiary
or Foreign Subsidiary Holding Company, as applicable.

(b)All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable.

(c)Each of the Pledged Notes constitutes the legal, valid and binding obligation
of the obligor with respect thereto, enforceable in accordance with its terms
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing).

(d)As of the Closing Date, Schedule 9.29 lists all Investment Property owned by
each Loan Party.  Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Investment Property pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except Permitted Liens.

9.30Intellectual Property.  (a)  Schedule 9.30 lists all Intellectual Property
owned by such Loan Party in its own name on the Closing Date that is the subject
of an issued patent, a registration or an application for patent or
registration.

(b)On the Closing Date, all material Intellectual Property owned by any Loan
Party (i) is subsisting and unexpired and, to Company’s knowledge, valid and
enforceable, and (ii) has not been abandoned.

(c)Except as set forth in Schedule 9.30, none of the material Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Loan Party is the licensor or franchisor (excluding nonexclusive
licenses granted to customers or contractors of such Loan Party in the ordinary
course of business consistent with past practice).

(d)Each Loan Party owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Loan Party, without any infringement upon rights of others which could
reasonably be expected to have a Material Adverse Effect.

9.31Depositary and Other Accounts.  All depositary and other accounts maintained
by each Loan Party as of the Closing Date are described on Schedule 9.31 hereto,
which description includes for each such account the name of the Loan Party
maintaining such account, the name, address, telephone and fax numbers of the
financial institution at which such account is maintained, the account number
and the account officer, if any, of such account.

SECTION 10.AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been

26385498.9

43

 

 

--------------------------------------------------------------------------------

 

terminated or Cash Collateralized, Borrower agrees that, unless at any time
Lender shall otherwise expressly consent in writing, it will:

10.1Reports, Certificates and Other Information.  Furnish to Lender:

10.1.1Annual Report.  Promptly when available and in any event on or before the
earlier to occur of (x) 120 days after the close of each Fiscal Year or (y) 5
days after the filing of its consolidated annual financial statements with the
SEC, a copy of the annual report of Borrower for such Fiscal Year, including
therein consolidated balance sheets and statements of earnings and cash flows of
Borrower and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by Borrower and reasonably
acceptable to Lender, together with a management discussion and analysis
certified by a Senior Officer of the Borrower (it being acknowledged that the
timely delivery of a copy of the Borrower’s Form 10-K annual report filed with
the SEC for such Fiscal Year containing a customary management discussion and
analysis shall satisfy such requirement to deliver the same pursuant to this
Section 10.1.1).

10.1.2Interim Reports.  Promptly when available and in any event within 30 days
after the end of each month, consolidated balance sheets of Borrower and its
Subsidiaries as of the end of such month, together with consolidated statements
of earnings and cash flows for such month and for the period beginning with the
first day of such Fiscal Year and ending on the last day of such month, together
with a comparison with the corresponding period of the previous Fiscal Year,
certified by a Senior Officer of Borrower.

10.1.3Compliance Certificates.  Contemporaneously with the furnishing of a copy
of each report pursuant to Section 10.1.1 and each set of monthly reports for
the last month of each Fiscal Quarter pursuant to Section 10.1.2, a duly
completed compliance certificate in the form of Exhibit B, with appropriate
insertions, dated the date such monthly statements and signed by a Senior
Officer of Borrower, containing a computation of each of the financial covenants
and restrictions set forth in Section 11.13 and to the effect that such officer
has not become aware of any Default or Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.

10.1.4Reports to the SEC and to Shareholders.  Promptly upon the filing or
sending thereof and in any event within 5 days of such filing or sending, copies
of all regular, periodic or special reports of any Loan Party filed with the
SEC; copies of all registration statements of any Loan Party filed with the SEC
(other than on Form S-8); and copies of all proxy statements or other
communications made to security holders generally.

10.1.5Notice of Default, Litigation and ERISA Matters.  Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by Borrower or the Subsidiary affected thereby with respect thereto:

(a)the occurrence of an Event of Default or a Default;

(b)any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by Borrower to Lender which has been instituted or, to the
knowledge of

26385498.9

44

 

 

--------------------------------------------------------------------------------

 

Borrower, is threatened in writing against any Loan Party or to which any of the
properties of any thereof is subject which could reasonably be expected to have
a Material Adverse Effect;

(c)the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that Borrower furnish a bond
or other security to the PBGC or such Pension Plan, or the occurrence of any
event with respect to any Pension Plan or Multiemployer Pension Plan which could
result in the incurrence by any member of the Controlled Group of any material
liability, fine or penalty (including any claim or demand for withdrawal
liability or partial withdrawal from any Multiemployer Pension Plan), or any
material increase in the Contingent Liability of Borrower with respect to any
post-retirement welfare benefit plan or other employee benefit plan of Borrower
or another member of the Controlled Group, or any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required
to avoid a reduction in plan benefits or the imposition of an excise tax, that
any such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent;

(d)any cancellation or material change in any insurance maintained by any Loan
Party;

(e)any other event (including (i) any violation of any Environmental Law by any
Loan Party or the assertion of any Environmental Claim against any Loan Party or
(ii) the enactment or effectiveness of any law, rule or regulation) which could
reasonably be expected to have a Material Adverse Effect;

(f)any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of Lender to exercise any of its remedies
hereunder; or

(g)the occurrence of any other event which could reasonably be expected to have
a material effect on the aggregate value of the Collateral or on the Liens
created hereby.

10.1.6Borrowing Base Certificates.  Within thirty (30) days of the end of each
month, a Borrowing Base Certificate, including a churn analysis, dated as of the
end of such month and executed by a Senior Officer of Borrower on behalf of
Borrower (provided that at any time an Event of Default exists and is
continuing, Lender may require Borrower to deliver Borrowing Base Certificates
and/or aging reports more frequently).

10.1.7Management Reports.  Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to Borrower by independent auditors
in connection with each annual or interim, if any, audit made by such auditors
of the books of Borrower.

10.1.8Projections.  As soon as practicable, and in any event not later than 30
days prior to the commencement of each Fiscal Year, financial projections for
Borrower and its Subsidiaries for such Fiscal Year (including monthly operating
and cash flow budgets) prepared in a manner consistent with the projections
delivered by Borrower to Lender prior to the Closing Date and in form and
substance reasonably satisfactory to Lender and accompanied by a certificate of
a Senior

26385498.9

45

 

 

--------------------------------------------------------------------------------

 

Officer of Borrower on behalf of Borrower to the effect that (a) such
projections were prepared by Borrower in good faith, (b) Borrower has a
reasonable basis for the assumptions contained in such projections and (c) such
projections have been prepared in accordance with such assumptions.

10.1.9Subordinated Debt Notices.  Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt.

10.1.10Other Information.  Promptly from time to time, such other information
(including, without limitation, business or financial data, reports, appraisals
and projections) concerning the Loan Parties, their properties or business, as
Lender may reasonably request.

10.2Books, Records and Inspections.  Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, Lender or any
representative thereof to inspect the properties and operations of the Loan
Parties; and permit, and cause each other Loan Party to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists) Lender or any representative thereof to visit any or
all of its offices, to discuss its financial matters with its officers and its
independent auditors (and Borrower hereby authorizes such independent auditors
to discuss such financial matters with Lender or any representative thereof),
and to examine (and, at the expense of the Loan Parties, photocopy extracts
from) any of its books or other records; and permit, and cause each other Loan
Party to permit, Lender and its representatives to inspect the Inventory and
other tangible assets of the Loan Parties, to perform appraisals of the
equipment of the Loan Parties, and to inspect, audit, check and make copies of
and extracts from the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to Inventory,
Accounts and any other Collateral.  All such inspections or audits by Lender
shall be at Borrower’s expense; provided that so long as no Default or Event of
Default exists and is continuing, Borrower shall not be required to reimburse
Lender for inspections or audits more frequently than once each Fiscal Year.

10.3Maintenance of Property; Insurance.  (a)  Keep, and cause each other Loan
Party to keep, all property useful or necessary in the business of the Loan
Parties in good working order and condition, ordinary wear and tear excepted.

(b)Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of Lender, furnish to Lender
original or electronic copies of policies evidencing such insurance, and a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Loan Parties.  Borrower shall cause each issuer of
an insurance policy to provide Lender with an endorsement (i) showing Lender as
loss payee with respect to each policy of property or casualty insurance and
naming Lender as an additional insured with respect to each policy of liability
insurance, (ii) providing that 20 days’ notice will be given to Lender prior to
any

26385498.9

46

 

 

--------------------------------------------------------------------------------

 

cancellation, amendment or nonrenewal (10 days’ notice in the event of a
cancellation for non-payment of premium) of such policy and (iii) reasonably
acceptable in all other respects to Lender.  Borrower shall execute and deliver
to Lender a collateral assignment, in form and substance satisfactory to Lender,
of each business interruption insurance policy maintained by Borrower.

(c)UNLESS BORROWER PROVIDES LENDER WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS AGREEMENT, LENDER MAY PURCHASE INSURANCE AT BORROWER’S EXPENSE
TO PROTECT LENDER’S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT NEED
NOT, PROTECT ANY LOAN PARTY’S INTERESTS.  THE COVERAGE THAT LENDER PURCHASES MAY
NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY LOAN PARTY IN CONNECTION WITH THE
COLLATERAL.  BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY LENDER, BUT
ONLY AFTER PROVIDING LENDER WITH EVIDENCE THAT BORROWER HAS OBTAINED INSURANCE
AS REQUIRED BY THIS AGREEMENT.  IF LENDER PURCHASES INSURANCE FOR THE
COLLATERAL, BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE.  THE COSTS OF SUCH INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

10.4Compliance with Laws; Payment of Taxes and Liabilities.  (a)  Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, cause each
Loan Party to ensure that no person who owns a controlling interest in or
otherwise controls a Loan Party is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, (c) without limiting clause (a) above,
comply, and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act (“BSA”) and anti-money laundering laws and regulations and (d) pay,
and cause each other Loan Party to pay, prior to delinquency, all material taxes
and other governmental charges against it or any of its property, as well as
claims of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require any Loan Party to pay any such tax
or charge so long as it contests the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any Collateral, such contest proceedings shall stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim.

10.5Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 11.4) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each

26385498.9

47

 

 

--------------------------------------------------------------------------------

 

jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect).

10.6Use of Proceeds.  Use the proceeds of the Loans and the Letters of Credit
solely for working capital purposes, any Permitted Acquisitions, to repay the
Debt to be Repaid, Capital Expenditures and for other general business purposes;
and not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.

10.7Employee Benefit Plans.

(a)Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

(b)Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c)Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

10.8Environmental Matters.  Borrower shall, and shall cause each of the other
Loan Parties to, comply in all respects with all Environmental Laws, except such
non-compliance which could not (if enforced in accordance with applicable law)
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.  

10.9Further Assurances.  (a)  Take, and cause each other Loan Party to take,
such actions as are necessary or as Lender may reasonably request from time to
time to ensure that the Obligations of each Loan Party under the Loan Documents
are secured by a first priority perfected Lien in favor of Lender (subject to
Permitted Liens) on substantially all of the assets of Borrower and each Loan
Party intended to constitute Collateral (as well as all Capital Securities of
each domestic Subsidiary and 65% of all Capital Securities of each direct
foreign Subsidiary (other than the Immaterial Foreign Subsidiaries) and each
direct Foreign Subsidiary Holding Company and guaranteed by each Loan Party
(including, upon the acquisition or creation thereof, any Subsidiary acquired or
created after the Closing Date), in each case as Lender may determine, including
(i) the execution and delivery of guaranties, security agreements, pledge
agreements, mortgages, deeds of trust, financing statements and other documents,
and the filing or recording of any of the foregoing and (ii) the delivery of
certificated securities and other Collateral with respect to which perfection is
obtained by possession.  Notwithstanding anything in this Agreement or any Loan
Document to the contrary, in no event shall any foreign Subsidiary or Foreign
Subsidiary Holding Company be required to be a Loan Guarantor or to grant any
security interest in any of its assets.

26385498.9

48

 

 

--------------------------------------------------------------------------------

 

(b)At any time and from time to time, upon the written request of Lender, and at
the sole expense of such Loan Party, such Loan Party will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as Lender may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including (i) filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property and any other relevant Collateral, taking any actions
necessary to enable Lender to obtain “control” (within the meaning of the
applicable UCC) with respect thereto.

10.10Deposit Accounts.  Unless Lender otherwise consents in writing, in order to
facilitate Lender’s maintenance and monitoring of their security interests in
the Collateral, within 60 days from the Closing Date and at all times
thereafter, each Loan Party will maintain all of its principal deposit accounts
with Lender; provided, Borrower shall be permitted to maintain (i) those deposit
accounts existing on the Closing Date used for the sole purpose of cash
collateralizing the Existing Letters of Credit so long as the aggregate amount
on deposit in such accounts does not exceed the amount required to cash
collateralize the then outstanding Existing Letters of Credit and (ii) other
deposit accounts with other banks so long as the aggregate amount on deposit in
such other deposit accounts does not exceed $50,000 at any time and, to the
extent reasonably requested by Lender with respect to any such deposit account,
such deposit account is subject to a deposit account control agreement
reasonably satisfactory to Lender.

10.11Delivery of Instruments, Certificated Securities and Chattel Paper.  If any
amount payable under or in connection with any of the Collateral in excess of
$50,000 (in the aggregate for all Loan Parties) shall be or become evidenced by
any Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to Lender,
duly indorsed in a manner satisfactory to Lender, to be held as Collateral
pursuant to this Agreement and in the case of Electronic Chattel Paper, the
applicable Loan Party shall cause Lender to have control thereof within the
meaning set forth in Section 9-105 of the UCC.  In the event that a Default or
an Event of Default shall have occurred and be continuing, upon the request of
Lender, any Instrument, Certificated Security or Chattel Paper not theretofore
delivered to Lender and at such time being held by any Loan Party shall be
immediately delivered to Lender, duly indorsed in a manner satisfactory to
Lender, to be held as Collateral pursuant to this Agreement and in the case of
Electronic Chattel Paper, the applicable Loan Party shall cause Lender to have
control thereof within the meaning set forth in Section 9-105 of the UCC.

10.12Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Each Loan Party shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 9.26 and shall defend such security interest
against the claims and demands of all Persons whomsoever.

(b)Each Loan Party will furnish to Lender from time to time statements and
schedules further identifying and describing the assets and property of such
Loan Party and such other reports in connection therewith as Lender may
reasonably request, all in reasonable detail.

(c)Each Loan Party shall not, except upon 30 days’ prior written notice to
Lender and delivery to Lender of all additional financing statements and other
documents reasonably requested

26385498.9

49

 

 

--------------------------------------------------------------------------------

 

by Lender as to the validity, perfection and priority of the security interests
provided for herein, permit any of the Inventory or Equipment to be kept at a
location other than those listed on Schedule 9.17 (or any such notice provided
under this Section 10.12(c) from time to time), except with respect to Inventory
and Equipment with a fair market value of less than $150,000 (in the aggregate
for all Loan Parties) which may be located at other locations.

10.13Investment Property.  (a)  If a Loan Party shall become entitled to receive
or shall receive any certificate, option or rights in respect of the Capital
Securities of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Loan Party shall accept the same as the agent of Lender,
hold the same in trust for Lender and deliver the same forthwith to Lender in
the exact form received, duly indorsed by such Loan Party to Lender, if
required, together with an undated instrument of transfer covering such
certificate duly executed in blank by such Loan Party and with, if Lender so
requests, signature guarantied, to be held by Lender, subject to the terms
hereof, as additional Collateral for the Secured Obligations.  Upon the
occurrence and during the continuance of an Event of Default, (i) any sums paid
upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to Lender to be held by it
hereunder as additional Collateral for the Secured Obligations, and (ii) in case
any distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected Lien in favor of
Lender, be delivered to Lender to be held by it hereunder as additional
Collateral for the Secured Obligations.  Upon the occurrence and during the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such Loan
Party, such Loan Party shall, until such money or property is paid or delivered
to Lender, hold such money or property in trust for Lender, segregated from
other funds of such Loan Party, as additional Collateral for the Secured
Obligations.

(b)Without the prior written consent of Lender, no Loan Party will (i) except
for Borrower, with respect to its own Capital Securities, vote to enable, or
take any other action to permit, any Issuer to issue any Capital Securities of
any nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Capital Securities of any
nature of any Issuer, except, in each case, as pursuant to a transaction
expressly permitted by this Agreement, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except, in each case, as permitted by this
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for Permitted Liens, or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Loan Party or Lender to sell, assign or transfer any of the Investment
Property or Proceeds thereof, except, with respect to such Investment Property,
shareholders’ agreements entered into by such Loan Party with respect to Persons
in which such Loan Party maintains an ownership interest of 50% or less.

(c)In the case of each Loan Party which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Lender promptly

26385498.9

50

 

 

--------------------------------------------------------------------------------

 

in writing of the occurrence of any of the events described in Section 10.13(a)
with respect to the Investment Property issued by it and (iii) the terms of
Sections 8.5(c) and 8.9 shall apply to such Loan Party with respect to all
actions that may be required of it pursuant to Section 8.5(c) or 8.9 regarding
the Investment Property issued by it.

10.14Receivables.  (a)  Other than in the ordinary course of business consistent
with its past practice and in amounts which are not material to such Loan Party,
each Loan Party will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

(b)Each Loan Party will deliver to Lender a copy of each material demand, notice
or document received by it that questions or calls into doubt the validity or
enforceability of more than 15% of the aggregate amount of the then outstanding
Receivables for all Loan Parties.

10.15Intellectual Property.  (a)  Except as would not reasonably be expected to
have a Material Adverse Effect, each Loan Party (either itself or through
licensees) will (i) continue to use each Trademark that is material to its
business (as determined by the Loan Party in its reasonable business judgment)
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain the quality of products and services
offered under such Trademark in a manner that is substantially similar to the
quality of such products and services immediately prior to the date of this
Agreement, (iii) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless Lender shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (iv) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or impaired in any way.

(b)Except as would not reasonably be expected to have a Material Adverse Effect,
each Loan Party (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent that is material to its business (as
determined by the Loan Party in its reasonable business judgment) may become
forfeited, abandoned or dedicated to the public.

(c)Except as would not reasonably be expected to have a Material Adverse Effect,
each Loan Party (either itself or through licensees) (i) will maintain each
Copyright material to its business (as determined by the Loan Party in its
reasonable business judgment) and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of any such Copyrights may become invalidated or
otherwise impaired.  Each Loan Party will not (either itself or through
licensees) do any act whereby any material portion of such Copyrights may fall
into the public domain.

(d)Except as would not reasonably be expected to have a Material Adverse
Effect:, each Loan Party (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property material to its business (as
determined by the Loan Party in its reasonable business judgment) to infringe
the intellectual property rights of any other Person.

26385498.9

51

 

 

--------------------------------------------------------------------------------

 

(e)Each Loan Party will notify Lender promptly if it knows, or has reason to
know, that any application or registration relating to any material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, such Loan Party’s ownership of, or the validity of, any
material Intellectual Property or such Loan Party’s right to register the same
or to own and maintain the same.

(f)Whenever such Loan Party, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Loan Party shall report such
filing to Lender concurrently with the next delivery of financial statements of
Borrower pursuant to Section 10.1 of this Agreement. Upon the request of Lender,
such Loan Party shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as Lender may request to evidence
Lender’s security interest in any Copyright, Patent or Trademark and the
goodwill and general intangibles of such Loan Party relating thereto or
represented thereby

(g)Each Loan Party will take commercially reasonable steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

(h)In the event that any material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Loan Party shall take such
actions as such Loan Party shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

10.16Other Matters.

(a) As of the Closing Date (or later at Lender’s discretion), Borrower shall
provide a duly executed Collateral Access Agreement with respect to Borrower’s
Chicago, Illinois location. After the Closing Date, any Loan Party shall cause
to be delivered to any bailee Inventory or other property that has a fair market
value in excess of $150,000 or leases real property at which Inventory or other
property is located that has a fair market value in excess of $150,000, such
Loan Party shall use reasonable efforts to cause such bailee or the landlord of
such real property to sign a Collateral Access Agreement, provided that the
value of such Inventory and other property, taken collectively with the value of
all other Inventory and property stored at locations where no Collateral Access
Agreement is in place, equals or exceeds $250,000.  Such requirement may be
waived at the option of Lender.  

(b)Each Loan Party authorizes Lender to, at any time and from time to time, file
financing statements, continuation statements, and amendments thereto that
describe the Collateral as “all assets” of each Loan Party or words of similar
effect, and which contain any other information required pursuant to the UCC for
the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, and each Loan Party agrees to furnish

26385498.9

52

 

 

--------------------------------------------------------------------------------

 

any such information to Lender promptly upon request.  Any such financing
statement, continuation statement, or amendment may be signed by Lender on
behalf of any Loan Party and may be filed at any time in any jurisdiction.

(c)Each Loan Party shall, at any time and from time to time, take such steps as
Lender may reasonably request for Lender (i) to obtain an acknowledgement, in
form and substance reasonably satisfactory to Lender, of any bailee having
possession of any of the Collateral having a value in excess of $150,000,
stating that the bailee holds such Collateral for Lender, (ii) to obtain
“control” of any letter-of-credit rights, or electronic chattel paper (as such
terms are defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of Collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Lender, and (iii) otherwise to insure the continued perfection and priority of
Lender’s security interest in any of the Collateral and of the preservation of
its rights therein.  If any Loan Party shall at any time, acquire a Commercial
Tort Claim in excess of $100,000, such Loan Party shall promptly notify Lender
thereof in writing and supplement Schedule 10.16, therein providing a reasonable
description and summary thereof, and upon delivery thereof to Lender, such Loan
Party shall be deemed to thereby grant to Lender (and such Loan Party hereby
grants to Lender) a security interest and lien in and to such commercial tort
claim and all proceeds thereof, all upon the terms of and governed by this
Agreement.

(d)Without limiting the generality of the foregoing, if any Loan Party at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Loan Party shall promptly notify Lender thereof and, at the request of
Lender, shall take such action as Lender may reasonably request to vest in
Lender “control” under Section 9-105 of the UCC of such electronic chattel paper
or control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.

10.17This Agreement.  Each of the Loan Parties (other than Borrower) covenants
that it will, and, if necessary, will cause or enable Borrower to, fully comply
with each of the covenants and other agreements set forth in this Agreement.

SECTION 11.NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, Borrower
agrees that, unless at any time Lender shall otherwise expressly consent in
writing, it will:

11.1Debt.  Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:

(a)Obligations under this Agreement and the other Loan Documents;

26385498.9

53

 

 

--------------------------------------------------------------------------------

 

(b)Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $7,000,000;

(c)(i) Debt of any Loan Party owed to any other Loan Party, (ii) Debt of any
Loan Party or Subsidiary that is not a Loan Party owed to any Subsidiary that is
not a Loan Party, (iii) Debt of any Subsidiary that is not a Loan Party owed to
any Loan Party that is outstanding as of the Closing Date and disclosed on
Schedule 11.1, and (iv) Debt of any Subsidiary that is not a Loan Party owed to
any Loan Party advanced after the Closing Date; provided that the aggregate
amount of such Debt permitted under this clause (iv) at any time outstanding
shall not exceed $100,000; provided, further, that any such Debt described in
this Section 11.1(c) owing to a Loan Party shall be unsecured and shall not bear
interest;

(d)Subordinated Debt;

(e)Hedging Obligations approved by Lender and incurred in favor of Lender or an
Affiliate thereof for bona fide hedging purposes and not for speculation;

(f)Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased; and

(g)Contingent Liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with any Permitted Acquisitions,
and purchasers in connection with dispositions permitted under Section 11.4;

(h)the Existing Letters of Credit; and

(i)Other Debt in an aggregate amount not to exceed $100,000 outstanding at any
time.

11.2Liens.  Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a)Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;

(b)Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being diligently contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;

26385498.9

54

 

 

--------------------------------------------------------------------------------

 

(c)Liens described on Schedule 11.2 as of the Closing Date;

(d)subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired and the proceeds thereof;

(e)attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $100,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f)easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(g)Liens arising under the Loan Documents;

(h)Liens on cash deposited as cash collateral for the Existing Letters of Credit
in an aggregate amount at any time not to exceed the amount then necessary to
cash collateralize the then outstanding Existing Letters of Credit pursuant to
the term thereof as in effect on the Closing Date; and

(i)Judgment Liens not constituting an Event of Default under Section 13.1.8.

11.3Restricted Payments.  Not, and not permit any other Loan Party to, (a) make
any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof, (d) make any
redemption, prepayment (whether mandatory or optional), defeasance, repurchase
or any other payment in respect of any Subordinated Debt or (e) set aside funds
for any of the foregoing.  Notwithstanding the foregoing, (i) any Subsidiary may
pay dividends or make other distributions to Borrower; (ii) the holders of
Series B stock issued by Borrower may convert such stock into common stock of
Borrower from time to time; and (iii) Borrower may pay dividends in an amount
not exceeding $150,000 in the aggregate in any calendar year in connection with
such conversion of Series B stock to the extent required by the terms of such
conversion, provided that no Event of Default shall exist or would be created
thereby.

11.4Mergers, Consolidations, Sales.  Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, (b) sell, transfer, dispose
of, convey or lease any of its assets or Capital Securities (including the sale
of Capital Securities of any Subsidiary) except for sales of Inventory and
licensing of Intellectual Property and Software in the ordinary course of
business, or (c) sell or assign with or without recourse any receivables,
except, in the cases of each of the foregoing clauses (a), (b) and (c), for (i)
any such merger, consolidation, sale, transfer, conveyance, lease or assignment
of or by any Wholly-Owned Subsidiary into Borrower or into any other domestic
Wholly-Owned Subsidiary; (ii) any such purchase or other acquisition by

26385498.9

55

 

 

--------------------------------------------------------------------------------

 

Borrower or any domestic Wholly-Owned Subsidiary of the assets or Capital
Securities of any Wholly-Owned Subsidiary; and (iii) Permitted Acquisitions. For
the avoidance of doubt, Borrower may merge, consolidate or dissolve any Foreign
Subsidiary Holding Company, provided that all of the Subsidiaries of such
Foreign Subsidiary Holding Company are Immaterial Foreign Subsidiaries.

11.5Modification of Organizational Documents, Etc.  

(a)Not permit the charter, by-laws or other organizational documents of any Loan
Party to be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of Lender;

(b)Not and not permit any Loan Party to change, its legal name, state of
formation or its organizational form.

11.6Transactions with Affiliates.  Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates, except for intercompany Investments between the Loan
Parties and any Wholly-Owned Subsidiary of a Loan Party to the extent expressly
permitted under Section 11.10(a).

11.7Unconditional Purchase Obligations.  Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

11.8Inconsistent Agreements.  Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached by any borrowing by Borrower hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to Lender, a Lien on any of its assets
or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to Borrower or any other Subsidiary, or pay any Debt owed to
Borrower or any other Subsidiary, (ii) make loans or advances to any Loan Party
or (iii) transfer any of its assets or properties to any Loan Party, other than
(A) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

11.9Business Activities; Issuance of Equity.  Not, and not permit any other Loan
Party to, engage in any line of business other than the businesses engaged in on
the Closing Date hereof and businesses reasonably related thereto.  Not permit
any Subsidiary of the Borrower to issue any

26385498.9

56

 

 

--------------------------------------------------------------------------------

 

Capital Securities other than any issuance by a Subsidiary to Borrower or
another Subsidiary in accordance with Section 11.3 or pursuant to an Investment
permitted under Section 11.10(a).

11.10Investments.  Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:

(a)(x) contributions by Borrower or any Loan Party to the capital of any other
Loan Party, or by any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, (y) contributions by Borrower or any other
Loan Party to the capital of any foreign Wholly-Owned Subsidiary in an aggregate
amount not to exceed $100,000 during the term of this Agreement, and
(z) contributions by a Loan Party to another Loan Party or to a Subsidiary of a
Loan Party arising in connection with a recharacterization of Debt permitted
under clause (iii) of Section 11.1(c);

(b)Investments constituting Debt permitted by Section 11.1;

(c)Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;

(d)Cash Equivalent Investments;

(e)bank deposits in the ordinary course of business, provided that all such
deposits are with Lender, or in deposit accounts otherwise permitted under
Section 10.10;

(f)Investments in securities of Account Debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Account Debtors;

(g)Investments to consummate Permitted Acquisitions;

(h)Investments listed on Schedule 11.10 as of the Closing Date; and

(i)other Investments in an aggregate amount not to exceed $100,000 in any fiscal
year.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), or (g) shall be permitted to be made if, immediately before or after giving
effect thereto, any Default or Event of Default exists or would result
therefrom.

11.11Restriction of Amendments to Certain Documents.  Not amend or otherwise
modify, or waive any rights under any provisions of any Subordinated Debt
without the prior written consent of Lender.

11.12Fiscal Year.  Not change its Fiscal Year.

11.13Financial Covenants.

26385498.9

57

 

 

--------------------------------------------------------------------------------

 

11.13.1Total Revenue.  Not permit Total Revenue as of the of last day of each
Fiscal Quarter to be less than the amount set forth below for the period ending
on such date:

Year to Date

Period Ending

Minimum Total Revenue

June 30, 2017

$18,319,002

September 30, 2017

$28,168,987

 

Trailing Twelve-Month

Period Ending

Minimum Total Revenue

December 31, 2017

$39,542,625

March 31, 2018

$41,811,956

June 30, 2018

$44,332,178

September 30, 2018

$47,349,202

December 31, 2018

$50,830,431

Last day of each month of each Fiscal Quarter thereafter

85% of budgeted revenue, as determined by Lender in its reasonable discretion
based upon the projections for such Fiscal Year delivered pursuant to and in
accordance with Section 10.1.8.  Notwithstanding the percentage noted above,
Lender shall have discretion to reasonably set the covenant level to plan
consistent with the historical levels but in no event shall the covenant levels
be less than the prior tested period.

 

11.13.2Adjusted EBITDA.  Not permit Adjusted EBITDA of the Borrower as of the of
last day of each Fiscal Quarter to be less than the amount of set forth below
for the period ending on such date:

Four-Fiscal Quarter

Period Ending

Minimum Adjusted EBITDA

June 30, 2017

($2,000,000)

September 30, 2017

($1,250,000)

December 31, 2017

$0

March 31, 2018

$250,000

June 30, 2018

($200,000)

September 30, 2018

$1,250,000

December 31, 2018

$3,000,000

Last day of each Fiscal Quarter of each Fiscal Year thereafter

An amount to be determined by the Lender after its receipt of the projections
for such Fiscal Year delivered pursuant to and in accordance with Section
10.1.8, which shall be set in a manner reasonably consistent as used to
establish the covenant levels set forth above.

 

26385498.9

58

 

 

--------------------------------------------------------------------------------

 

11.14Cancellation of Debt.  Not, and not permit any other Loan Party to, waive,
cancel any claim or debt owing to it, except for (a) reasonable consideration or
in the ordinary course of business and (b) the cancellation of debts or claims
owed by any employees, officers or directors not to exceed $100,000 in the
aggregate during the term of this Agreement.

SECTION 12.EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligations of Lender to make its Loans and of the Issuing Lender to issue
Letters of Credit are subject to the following conditions precedent:

12.1Initial Credit Extension.  The obligation of Lender to make the initial
Loans and the obligation of the Issuing Lender to issue initial Letters of
Credit is, in addition to the conditions precedent specified in Section 12.2,
subject to the conditions precedent that (a) all Debt to be Repaid has been (or
concurrently with the initial borrowing will be) paid in full, and that all
agreements and instruments governing the Debt to be Repaid and that all Liens
securing such Debt to be Repaid have been (or concurrently with the initial
borrowing will be) terminated and (b) Lender shall have received all of the
following, each duly executed and dated the Closing Date (or such earlier date
as shall be satisfactory to Lender), in form and substance satisfactory to
Lender (and the date on which all such conditions precedent have been satisfied
or waived in writing by Lender is called the “Closing Date”):

12.1.1Agreement and Notes.  This Agreement and a Note.

12.1.2Authorization Documents.  For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by Lender; (c) bylaws (or similar
governing document); (d) resolutions of its board of directors (or similar
governing body) approving and authorizing such Person’s execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (e) signature and incumbency certificates of its
officers executing any of the Loan Documents (it being understood that Lender
may conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

12.1.3Consents, etc.  Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.

12.1.4Letter of Direction.  A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.5Collateral Documents.  A counterpart of all Collateral Documents executed
by each applicable party thereto, together with all instruments, transfer powers
and other items required to be delivered in connection therewith.

12.1.6Perfection Certificate.  A Perfection Certificate completed and executed
by each Loan Party.

26385498.9

59

 

 

--------------------------------------------------------------------------------

 

12.1.7Fee Letter. A counterpart of the Fee Letter executed by the Borrower.

12.1.8Opinions of Counsel.  Opinions of counsel to the Loan Parties, including
local counsel reasonably requested by Lender.

12.1.9Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that Lender has
been named as a loss payee and an additional insured on all related insurance
policies.

12.1.10Payment of Fees.  Evidence of payment by Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable to Lender on
the Closing Date, together with all Attorney Costs of Lender to the extent
invoiced prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute Lender’s reasonable estimate of Attorney Costs
incurred or to be incurred by Lender through the closing proceedings (provided
that such estimate shall not thereafter preclude final settling of accounts
between Borrower and Lender).

12.1.11Solvency Certificate.  A Solvency Certificate executed by a Senior
Officer of Borrower.

12.1.12Search Results; Lien Terminations.  Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as Lender may
reasonably request.

12.1.13Filings, Registrations and Recordings.  Lender shall have received each
document (including Uniform Commercial Code financing statements) required by
the Collateral Documents or under applicable law or reasonably requested by
Lender to be filed, registered or recorded in order to create in favor of Lender
a perfected Lien on the Collateral described therein, prior to any other Liens
(subject only to Liens permitted pursuant to Section 11.2), in proper form for
filing, registration or recording.

12.1.14Closing Certificate, Consents and Permits.  A certificate executed by an
officer of Borrower on behalf of Borrower certifying the matters set forth in
Section 12.2.1 as of the Closing Date.

12.1.15Borrowing Base Certificate.  A Borrowing Base Certificate dated as of the
Closing Date.

12.1.16Field Exam.  The Lender shall have conducted a field examination with
respect to the Borrower and the results of such exam shall be reasonably
satisfactory to Lender.

12.1.17Other.  Such other documents as Lender may reasonably request.

26385498.9

60

 

 

--------------------------------------------------------------------------------

 

12.2Conditions.  The obligation of (a) Lender to make each Loan and (b) the
Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent:

12.2.1Compliance with Warranties, No Default, etc.  Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

(a)the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); and

(b)no Default or Event of Default shall have then occurred and be continuing.

12.2.2Confirmatory Certificate.  If requested by Lender, Lender shall
have received a certificate dated the date of such requested Loan or Letter of
Credit and signed by a duly authorized representative of Borrower as to the
matters set out in Section 12.2.1 (it being understood that each request by
Borrower for the making of a Loan or the issuance of a Letter of Credit shall be
deemed to constitute a representation and warranty by Borrower that the
conditions precedent set forth in Section 12.2.1 will be satisfied at the time
of the making of such Loan or issuance of such Letter of Credit), together with
such other documents as Lender may reasonably request in support thereof.

SECTION 13.EVENTS OF DEFAULT AND THEIR EFFECT.

13.1Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1Non-Payment of the Loans, etc.  Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by Borrower hereunder or under any
other Loan Document.

13.1.2Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $250,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or (b)
accelerate the maturity of such Debt or permit the holder or holders thereof, or
any trustee or agent for such holder or holders, to cause such Debt to become
due and payable (or require any Loan Party to purchase or redeem such Debt or
post cash collateral in respect thereof) prior to its expressed maturity.

13.1.3Other Material Obligations.  Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly

26385498.9

61

 

 

--------------------------------------------------------------------------------

 

or in the aggregate with all other such defaults, might reasonably be expected
to have a Material Adverse Effect.

13.1.4Bankruptcy, Insolvency, etc.  Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 90 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 90 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

13.1.5Non-Compliance with Loan Documents.  (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Section 10.1.1, 10.1.2,
10.1.3, 10.1.4, 10.1.5(a), 10.1.6, 10.1.8, 10.3(a), 10.5, 10.6, or SECTION 11;
or (b) failure by any Loan Party to comply with or to perform any other
provision of this Agreement or any other Loan Document (and not constituting an
Event of Default under any other provision of this SECTION 13) and the
continuance of such failure described in this clause (b) for 30 days.

13.1.6Representations; Warranties.  Any representation or warranty made by any
Loan Party herein or any other Loan Document is false or misleading in any
material respect when made, or any schedule, certificate, financial statement,
report, notice or other writing furnished by any Loan Party to Lender in
connection herewith is false or misleading in any material respect on the date
as of which the facts therein set forth are stated or certified.

13.1.7Pension Plans.  (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $250,000;
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; (c) the Unfunded Liability
exceeds twenty percent of the Total Plan Liability, or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that Borrower or any member of the Controlled Group have incurred on the date of
such withdrawal) exceeds $250,000.

13.1.8Judgments.  Final judgments which exceed an aggregate of $250,000 above
that which is covered by insurance for which insurer has not declined coverage
shall be rendered against any Loan Party and shall not have been paid, bonded,
discharged or vacated or had execution thereof stayed pending appeal within 30
days after entry or filing of such judgments.

13.1.9Invalidity of Collateral Documents, etc.  Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan

26385498.9

62

 

 

--------------------------------------------------------------------------------

 

Party) shall contest in any manner the validity, binding nature or
enforceability of any Collateral Document.

13.1.10Invalidity of Subordination Provisions, etc.  Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any subordination agreement that relates to any Subordinated Debt,
or any subordination provision in any guaranty by any Loan Party of any
Subordinated Debt, shall cease to be in full force and effect, or any Loan Party
or any other Person (including the holder of any applicable Subordinated Debt)
shall contest in any manner the validity, binding nature or enforceability of
any such provision.

13.1.11[Intentionally Omitted]

13.1.12Material Adverse Effect.  The occurrence of any event having a Material
Adverse Effect.

13.1.13[Intentionally Omitted]

13.1.14Key Accounts. With respect to any of the Borrower’s customers identified
as a key account in writing by the Lender and delivered to the Borrower prior to
the Closing Date, the cancellation or non-renewal of a majority (in number) of
the customer subscription agreements with such customer in effect on the Closing
Date.

13.2Effect of Event of Default.  If any Event of Default described in Section
13.1.4 shall occur in respect of Borrower, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and Borrower shall become immediately obligated to
Cash Collateralize all Letters of Credit, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, Lender may declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that Borrower immediately Cash
Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or Borrower shall immediately become obligated to Cash
Collateralize the Letters of Credit (all or any, as applicable), all without
presentment, demand, protest or notice of any kind.  Lender shall promptly
advise Borrower of any such declaration, but failure to do so shall not impair
the effect of such declaration.  Any cash collateral delivered hereunder shall
be held by Lender (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of
Credit.  After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by Lender to any remaining Obligations hereunder and
any excess shall be delivered to Borrower or as a court of competent
jurisdiction may elect.

SECTION 14.GENERAL.

14.1Waiver; Amendments.  No delay on the part of Lender in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by Lender of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or
remedy.  No amendment, modification or waiver of, or consent with respect

26385498.9

63

 

 

--------------------------------------------------------------------------------

 

to, any provision of this Agreement or the other Loan Documents shall in any
event be effective unless the same shall be in writing and acknowledged by
Lender and in the case of an amendment or modification, the Borrower and each
other applicable Loan Party, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

14.2Confirmations.  Borrower and each holder of a Note agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.

14.3Notices.  Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose.  Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received.  For purposes of Sections 2.2.2 and 2.2.3, Lender shall be
entitled to rely on telephonic instructions from any person that Lender in good
faith believes is an authorized officer or employee of Borrower, and Borrower
shall hold Lender harmless from any loss, cost or expense resulting from any
such reliance.

14.4Computations.  Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if Borrower notifies Lender that
Borrower wishes to amend any covenant in SECTION 10 or Section 11.13 (or any
related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if Lender notifies Borrower
that Lender wishes to amend SECTION 10 or Section 11.13 (or any related
definition) for such purpose), then Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant (or related definition) is amended in a manner satisfactory to
Borrower and Lender.

14.5Costs and Expenses.  (a)  Each Loan Party, jointly and severally, agrees to
pay on demand all reasonable, documented out-of-pocket costs and expenses of
Lender (including Attorney Costs) in connection with the preparation, execution,
syndication, delivery and administration (including perfection and protection of
any Collateral and the costs of Intralinks (or other similar service), if
applicable) of this Agreement, the other Loan Documents and all other documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith (including any amendment, supplement or waiver to any Loan Document),
whether or not the transactions contemplated hereby or thereby shall be
consummated, and all reasonable out-of-pocket costs and expenses (including
Attorney Costs) incurred by Lender after an Event of Default that is continuing
in connection with the collection of the Obligations or the enforcement of this
Agreement the other Loan Documents or any such other documents or during any
workout, restructuring or negotiations in respect thereof.  In addition, each
Loan Party agrees to pay, and to

26385498.9

64

 

 

--------------------------------------------------------------------------------

 

save Lender harmless from all liability for, any fees of Borrower’s auditors in
connection with any reasonable exercise by Lender of their rights pursuant to
Section 10.2. This Section 14.5(a) shall not apply to taxes, other than Taxes
that represent losses, claims, damages, etc. arising from a non-tax claim.

(b)Each Loan Party agrees to pay, and to save Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, recording, documentary or other similar taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c)The agreements and obligations in this Section 14.5 shall be Secured
Obligations and shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit and termination of this
Agreement.

14.6GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

14.7Confidentiality.  (a)  As required by federal law and Lender’s policies and
practices, Lender may need to obtain, verify, and record certain customer
identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services.  Lender
agrees to use commercially reasonable efforts (equivalent to the efforts Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all information provided to them by any Loan Party and
designated as confidential, except that Lender may disclose such information (a)
to Persons employed or engaged by Lender in evaluating, approving, structuring
or administering the Loans and the Commitments; (b) to any Assignee or
Participant or potential Assignee or Participant in each case that has agreed to
comply with the covenant contained in this Section 14.7 (and any such assignee
or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Lender’s counsel, is
required by law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which Lender is
a party; (f) to any nationally recognized rating agency that requires access to
information about Lender’s investment portfolio in connection with ratings
issued with respect to Lender; (g) to any Affiliate of Lender, the Issuing
Lender or any other Person who may provide Bank Products to the Loan Parties;
(h) to Lender’s independent auditors and other professional advisors as to which
such information has been identified as confidential; or (i) that ceases to be
confidential through no fault of Lender.  Notwithstanding the foregoing,
Borrower consents to (x) the publication by Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and (y) Lender may provide to industry trade organizations
information necessary and customary for inclusion in league table
measurements.  If any provision of any confidentiality agreement, non-disclosure
agreement or other similar agreement between

26385498.9

65

 

 

--------------------------------------------------------------------------------

 

Borrower and Lender conflicts with or contradicts this Section 14.7 with respect
to the treatment of confidential information, this section shall supersede all
such prior or contemporaneous agreements and understandings between the parties.

14.8Severability.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

14.9Nature of Remedies.  All Obligations of the Loan Parties and rights of
Lender expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law.  No failure to
exercise and no delay in exercising, on the part of Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

14.10Entire Agreement.  This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 4.2).

14.11Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.  Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof.  Electronic records of executed
Loan Documents maintained by Lender shall be deemed to be originals.

14.12Successors and Assigns.  This Agreement shall be binding upon the Loan
Parties, Lender and their respective successors and assigns, and shall inure to
the benefit of the Loan Parties, Lender and its successors and assigns.  No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.  No Loan Party may assign or transfer any of
its rights or Obligations under this Agreement without the prior written consent
of Lender.

14.13Assignments; Participations.

14.13.1Assignments.  (a) Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of its Loans and
Commitments, with the prior written consent of Borrower, so long as no Event of
Default exists (which consent shall not be unreasonably withheld or delayed and
shall not be required for an assignment by Lender to an Affiliate of
Lender).  Borrower shall be deemed to have granted its consent to any assignment
requiring its consent hereunder unless Borrower has expressly objected to such
assignment within three Business Days after notice thereof.

(b)From and after the date on which the conditions described above have been
met, (i) such Assignee shall upon notation in the register become a party hereto
and, to the extent that

26385498.9

66

 

 

--------------------------------------------------------------------------------

 

rights and obligations hereunder have been assigned to such Assignee pursuant to
an assignment agreement between Lender and the Assignee, shall have the rights
and obligations of Lender hereunder and (ii) Lender, to the extent that rights
and obligations hereunder have been assigned by it pursuant to such assignment
agreement, shall be released from its rights (other than its indemnification
rights) and obligations hereunder.  Upon the request of the Assignee (and, as
applicable, Lender) pursuant to an effective assignment agreement, Borrower
shall execute and deliver to the Assignee (and, as applicable, Lender) a Note in
the principal amount of the Assignee’s pro rata share of the Revolving
Commitment (and, as applicable, a Note in the principal amount of the pro rata
share of the Revolving Commitment retained by Lender).  Each such Note shall be
dated the effective date of such assignment.  Upon receipt by Lender of such
Note, Lender shall return to Borrower any prior Note held by it.

(c)Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for Lender as a party hereto.

(d)PrivateBank shall maintain a copy of each such assignment delivered to it and
a register for the recordation of the names and addresses of the Lender(s), and
the principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

14.13.2Participations.  Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by Lender of a
participating interest to a Participant, (a) Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) Borrower shall continue to deal
solely and directly with Lender in connection with Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrower shall be
determined as if Lender had not sold such participation and shall be paid
directly to Lender.  Borrower agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as Lender under this Agreement; provided that
such right of set-off shall be subject to the obligation of each Participant to
share with Lender, and Lender agrees to share with each Participant, on a pro
rata basis.  Borrower also agrees that each Participant shall be entitled to the
benefits of Section 6.5 or SECTION 7 as if it were Lender(subject to the
requirements and limitations therein, including the requirements under Section
6.5(d)) to the same extent as if it were a Lender and had acquired its interest
by assignment provided that such Participant (A) agrees to be subject to the
provisions of Section 7.7 as if it were a Lender; and (B) shall not be entitled
to receive any greater payment under Sections 6.5 or Section 7, with respect to
any participation, than its participating Lender

26385498.9

67

 

 

--------------------------------------------------------------------------------

 

would have been entitled to receive .  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

14.14Captions.  Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

14.15Customer Identification - USA Patriot Act Notice.  Lender (for itself and
not on behalf of any other party) hereby notifies the Loan Parties that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow Lender, as applicable, to identify the Loan Parties
in accordance with the Act.

14.16INDEMNIFICATION BY LOAN PARTIES.  IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT LENDER AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, EACH LOAN PARTY HEREBY AGREES TO INDEMNIFY, EXONERATE AND
HOLD LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND
AGENTS OF LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY
AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND
EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), INCURRED BY LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL
SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED
TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF
ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF LENDER PARTIES, EXCEPT
FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH
LOAN PARTY HEREBY AGREES TO MAKE THE MAXIMUM

26385498.9

68

 

 

--------------------------------------------------------------------------------

 

CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 14.16 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

14.17Nonliability of Lender.  The relationship between Borrower on the one hand
and Lender on the other hand shall be solely that of borrower and
lender.  Lender has no fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one hand, and
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor.  Lender undertakes no responsibility to any Loan Party to
review or inform any Loan Party of any matter in connection with any phase of
any Loan Party’s business or operations.  Each Loan Party agrees that Lender
shall have no liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.  NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND EACH LOAN PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE).  Each Loan Party acknowledges that
it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party.  No joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Loan Parties and
Lender.

14.18FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION

26385498.9

69

 

 

--------------------------------------------------------------------------------

 

AS SET FORTH ABOVE.  EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

14.19WAIVER OF JURY TRIAL.  EACH LOAN PARTY AND LENDER HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

SECTION 15.LOAN GUARANTY.

15.1Guaranty.  (a)  Each of the Loan Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guaranties to Lender and its successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of Borrower Obligations.

(b)Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Loan Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Loan Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 15.2).

(c)Each Loan Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of such Loan Guarantor
hereunder without impairing the guaranty contained in this SECTION 15 or
affecting the rights and remedies of Lender hereunder.

(d)The guaranty contained in this SECTION 15 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.

(e)No payment made by Borrower, any of the Loan Guarantors, any other guarantor
or any other Person or received or collected by Lender from Borrower, any of the
Loan Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Secured Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any Loan
Guarantor hereunder which shall, notwithstanding any such payment (other than
any

26385498.9

70

 

 

--------------------------------------------------------------------------------

 

payment made by such Loan Guarantor in respect of the Secured Obligations or any
payment received or collected from such Loan Guarantor in respect of the Secured
Obligations), remain liable for the Secured Obligations up to the maximum
liability of such Loan Guarantor hereunder until the Secured Obligations are
Paid in Full.

15.2Right of Contribution.  Each Loan Guarantor hereby agrees that to the extent
that a Loan Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Loan Guarantor shall be entitled to seek and
receive contribution from and against any other Loan Guarantor hereunder which
has not paid its proportionate share of such payment.  Each Loan Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 15.3.  The provisions of this Section 15.2 shall in no respect limit the
obligations and liabilities of any Loan Guarantor to Lender, and each Loan
Guarantor shall remain liable to Lender for the full amount guaranteed by such
Loan Guarantor hereunder.

15.3No Subrogation.  Notwithstanding any payment made by any Loan Guarantor
hereunder or any set-off or application of funds of any Loan Guarantor by
Lender, no Loan Guarantor shall be entitled to be subrogated to any of the
rights of Lender against Borrower or any other Loan Guarantor or any collateral
security or guaranty or right of offset held by Lender for the payment of the
Secured Obligations, nor shall any Loan Guarantor seek or be entitled to seek
any contribution or reimbursement from Borrower or any other Loan Guarantor in
respect of payments made by such Loan Guarantor hereunder, until all of the
Secured Obligations are Paid in Full, no Letters of Credit shall be outstanding,
and the Commitments are terminated.  If any amount shall be paid to any Loan
Guarantor on account of such subrogation rights at any time when all of the
Secured Obligations shall not have been Paid in Full, such amount shall be held
by such Loan Guarantor in trust for Lender, segregated from other funds of such
Loan Guarantor, and shall, forthwith upon receipt by such Loan Guarantor, be
turned over to Lender in the exact form received by such Loan Guarantor (duly
indorsed by such Loan Guarantor, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in such order as Lender may
determine.

15.4Amendments, etc. with respect to the Secured Obligations.  Each Loan
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Loan Guarantor and without notice to or
further assent by any Loan Guarantor, any demand for payment of any of the
Secured Obligations made by Lender may be rescinded by Lender and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Lender, and this Agreement and
the other Loan Documents and any other documents executed and delivered in
connection herewith and therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Lender may deem advisable from time to
time.  Lender shall have no obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Secured Obligations or for the
guaranty contained in this SECTION 15 or any property subject thereto.

Lender may, from time to time, at its sole discretion and without notice to any
Loan Guarantor (or any of them), take any or all of the following actions: (a)
retain or obtain a security interest in any property to secure any of the
Secured Obligations or any obligation hereunder, (b) retain or obtain

26385498.9

71

 

 

--------------------------------------------------------------------------------

 

the primary or secondary obligation of any obligor or obligors, in addition to
the undersigned, with respect to any of the Secured Obligations, (c) extend or
renew any of the Secured Obligations for one or more periods (whether or not
longer than the original period), alter or exchange any of the Secured
Obligations, or release or compromise any obligation of any of the undersigned
hereunder or any obligation of any nature of any other obligor with respect to
any of the Secured Obligations, (d) release any guaranty or right of offset or
its security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Secured
Obligations or any obligation hereunder, or extend or renew for one or more
periods (whether or not longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property, and (e) resort to the undersigned (or any of them) for
payment of any of the Secured Obligations when due, whether or not Lender shall
have resorted to any property securing any of the Secured Obligations or any
obligation hereunder or shall have proceeded against any other of the
undersigned or any other obligor primarily or secondarily obligated with respect
to any of the Secured Obligations.

15.5Waivers.  Each Loan Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by Lender upon the guaranty contained in this SECTION 15 or
acceptance of the guaranty contained in this SECTION 15; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guaranty contained in this SECTION 15, and all dealings between
Borrower and any of the Loan Guarantors, on the one hand, and Lender, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guaranty contained in this SECTION 15.  Each
Loan Guarantor waives (a) diligence, presentment, protest, demand for payment
and notice of default, dishonor or nonpayment and all other notices whatsoever
to or upon Borrower or any of the Loan Guarantors with respect to the Secured
Obligations, (b) notice of the existence or creation or non-payment of all or
any of the Secured Obligations and (c) all diligence in collection or protection
of or realization upon any Secured Obligations or any security for or guaranty
of any Secured Obligations.

15.6Payments.  Each Loan Guarantor hereby guaranties that payments hereunder
will be paid to Lender without set-off or counterclaim in Dollars at the office
of Lender specified herein.

[signature pages follow]

 

26385498.9

72

 

 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

MATTERSIGHT CORPORATION, as Borrower

By:

Name:

Title:

THE PRIVATEBANK AND TRUST COMPANY, as Lender

By:

Name:

Title:

 

 

[Signature Page to Loan and Security Agreement]

26385498.9

--------------------------------------------------------------------------------

 

ANNEX A

COMMITMENTS

Lender

Revolving
Commitment Amount

The PrivateBank and Trust Company

$20,000,000

TOTALS

$20,000,000

 

 

Annex A

26385498.9

--------------------------------------------------------------------------------

 

ANNEX B

ADDRESSES FOR NOTICES

MATTERSIGHT CORPORATION, Borrower

200 West Madison Street, Suite 3100

Chicago, Illinois 60606

Attention: Chief Financial Officer, with a copy to General Counsel

Facsimile: (312) 454-3501

 

THE PRIVATEBANK AND TRUST COMPANY,  Lender and Issuing Lender

120 S. LaSalle St.

Chicago, Illinois 60603

Attention: John Hoesley

Telephone: (312) 564-2711

Facsimile:  (312) 291-2174

 

Annex B

26385498.9

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF NOTE

[_________  __], 20[__]

$20,000,000.00

Chicago, Illinois

The undersigned, for value received, promises to pay to the order of The
PrivateBank and Trust Company (“Lender”) at its principal office in Chicago,
Illinois the aggregate unpaid principal amount of all Loans made to the
undersigned by Lender pursuant to the Loan and Security Agreement referred to
below (as shown on the schedule attached hereto (and any continuation thereof)
or in the records of Lender), such principal amount to be payable on the dates
set forth in the Loan and Security Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Loan and Security Agreement.
Payments of both principal and interest are to be made in lawful money of the
United States of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Loan and Security Agreement, dated as of [_______ ___], 2017
(as amended, restated, supplemented or otherwise modified from time to time,
the, “Loan and Security Agreement,” and capitalized terms not otherwise defined
herein are used herein as defined in the Loan and Security Agreement), among the
undersigned, the other Loan Parties from time to time party thereto, and Lender,
to which Loan and Security Agreement reference is hereby made for a statement of
the terms and provisions under which this Note may or must be paid prior to its
due date or its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

MATTERSIGHT CORPORATION

 

By:**FORM FOR EXHIBIT PURPOSES ONLY**

              **DO NOT SIGN THIS COPY**

Name:        **************

Title:          **************

 

 

Exhibit A to Loan and Security Agreement

26385498.9

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:The PrivateBank and Trust Company, as Lender

Please refer to the Loan and Security Agreement dated as of [_______ ___], 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”) among Mattersight Corporation (“Borrower”), the
other Loan Parties from time to time party thereto, and The PrivateBank and
Trust Company, as Lender. Capitalized terms used but not otherwise defined
herein are used herein as defined in the Loan and Security Agreement.

I.

Reports. Enclosed herewith is a copy of the [annual audit/monthly] financial
reports of Borrower as at ___________________ (the “Computation Date”), which
report fairly presents in all material respects the financial condition and
results of operations of Borrower as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.  

II.

Financial Tests.1 Borrower hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Loan and
Security Agreement:

A.Section 11.13.1 – Total Revenue

1.

Total revenue of Borrower (including

 

recurring and non-recurring revenue)

 

(Total Revenue):         $__________

 

 

2.

Minimum Allowed2    $__________

 

 

 




 

1 

Include only for each delivery of the monthly reports for the last month of each
Fiscal Quarter.

2 

Insert the amount which matches the applicable amount set forth in Section
11.13.1.

Exhibit B to Loan and Security Agreement

26385498.9

--------------------------------------------------------------------------------

 

 

B.Section 11.13.2 – Adjusted EBITDA

1.

Total consolidated net income of Borrower

 

and its Subsidiaries     $__________

 

 

2.

The sum of (during such period):

 

depreciation and amortization$__________

 

income tax expense$__________

 

consolidated total interest expense   $__________

 

non-cash management compensation

 

expenses          $__________

 

Total    $__________

 

 

3.

Item (1) plus (2)

 

(Adjusted EBITDA)   $__________

 

 

4.

Minimum Allowed3   $__________

 

 

 

III.Defaults; Events of Default. Borrower further certifies to you that [no
Default or Event of Default has occurred and is continuing.]//[each of the
following Default(s) and/or Event(s) of Default has occurred and is continuing
and below is a description thereof and the steps, if any, being taken to cure
such Default(s) and/or Event(s) of Default:

 

 

 

 

 

 

]

 

Borrower has caused this Certificate to be executed and delivered by its duly
authorized officer on ________________, ______.

MATTERSIGHT CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

3 

Insert the amount which matches the applicable amount set forth in Section
11.13.2.

Exhibit B to Loan and Security Agreement

26385498.9

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

To:

The PrivateBank and Trust Company, as Lender

Please refer to the Loan and Security Agreement dated as of [_______ ___], 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”) among Mattersight Corporation (“Borrower”), the
other Loan Parties from time to time party thereto, and The PrivateBank and
Trust Company, as Lender. This certificate (this “Certificate”), together with
supporting calculations attached hereto, is delivered to you pursuant to the
terms of the Loan and Security Agreement. Capitalized terms used but not
otherwise defined herein shall have the same meanings herein as in the Loan and
Security Agreement.

Borrower hereby certifies and warrants to Lender that at the close of business
on ______________, ____ (the “Calculation Date”), the Borrowing Base was
$__________________, computed as set forth on the schedule attached hereto.

Borrower has caused this Certificate to be executed and delivered by its duly
authorized officer on _________________, 20__.

MATTERSIGHT CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit C to Loan and Security Agreement

26385498.9

--------------------------------------------------------------------------------

 

SCHEDULE TO BORROWING BASE CERTIFICATE

Dated as of [____________________]

1.

Monthly Recurring Subscription Revenue as of

 

Calculation Date          $__________

 

 

2.

Monthly Recurring Revenue as of the beginning of the 12-month

 

period ending on the Calculation Date         $__________

 

 

3.

Churn Factor

 

 

 

(a)        TTM Recurring Subscription Revenue for the

 

12-month period ending on the Calculation Date

 

attributable solely to those customers whose

 

contracted recurring subscription revenue is

 

included in Item 2      $__________

 

 

 

(b)        Annualized Recurring Subscription Revenue

 

[Item 2 multiplied by 12]         $__________

 

 

 

(c)        Item 3(a) divided by Item 3(b)        ________%

 

 

 

(d)        Churn Factor

 

[Lesser of Item 3(c) and 100%]          ________%

 

 

4.

Borrowing Base [5.0 times Item 1 times Item 3(d)]   $__________

 

 

5.

Revolving Loan Availability

 

[Lesser of Item 4 and the Revolving Commitment]    $__________

 

 

6.

Revolving Outstandings          $__________

 

 

7.

Required Prepayment

 

[Excess of Item 6 over Item 5]         $__________

 

 

 

 

Exhibit C to Loan and Security Agreement

26385498.9

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF NOTICE OF BORROWING

To:The PrivateBank and Trust Company, as Lender

Please refer to the Loan and Security Agreement dated as of [_________ ___],
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan and Security Agreement”) among Mattersight Corporation
(“Borrower”), the other Loan Parties from time to time party thereto, and The
PrivateBank and Trust Company, as Lender. Capitalized terms used but not
otherwise defined herein are used herein as defined in the Loan and Security
Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Loan and Security Agreement, of a request hereby for a borrowing as follows:

(i)The requested borrowing date for the proposed borrowing (which is a Business
Day) is __________________, _____.

(ii)The aggregate amount of the proposed borrowing is $_______________.

(iii)The type of Revolving Loans comprising the proposed borrowing are [Base
Rate]4 [LIBOR] Loans.

(iv)The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is ____________ months (which shall be 1, 2
or 3).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) no Default or Event of Default has occurred and is
continuing; and (ii) each of the representations and warranties contained in the
Loan and Security Agreement and the other Loan Documents is true and correct in
all material respects as of the date hereof, except to the extent that such
representations and warranties expressly relates to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date).

Borrower has caused this Notice of Borrowing to be executed and delivered by its
duly authorized officer on _________ ___, 20__.

MATTERSIGHT CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

4 

Proposed borrowing shall be a LIBOR Loan unless LIBOR is then unavailable.

Exhibit D to Loan and Security Agreement

26385498.9

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

To:The PrivateBank and Trust Company, as Lender

Please refer to the Loan and Security Agreement dated as of [_________ ___],
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan and Security Agreement”) among Mattersight Corporation
(“Borrower”), the other Loan Parties from time to time party thereto, and The
PrivateBank and Trust Company, as Lender. Capitalized terms used but not
otherwise defined herein are used herein as defined in the Loan and Security
Agreement..

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Loan and Security Agreement, of its request to:

(a)on [ date ] convert $[_______] of the aggregate outstanding principal amount
of the [________] Loan, bearing interest at the [________] Rate, into a(n)
[________] Loan [and, in the case of a LIBOR Loan, having an Interest Period of
[_____] month(s)];

[(b)on [ date ] continue $[_______] of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a LIBOR
Loan having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Loan and Security Agreement have been satisfied
on and as of the date hereof, and will continue to be satisfied on and as of the
date of the conversion/continuation requested hereby, before and after giving
effect thereto.

Borrower has caused this Notice of Conversion/Continuation to be executed and
delivered by its duly authorized officer on _________ ___, 20__.

 

MATTERSIGHT CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit E to Loan and Security Agreement

26385498.9

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF JOINDER

This JOINDER AGREEMENT (this “Agreement”) dated as of [_________ ___, 20__], is
executed by the undersigned for the benefit of The PrivateBank and Trust
Company, as Lender (the “Lender”) in connection with that certain Loan and
Security Agreement dated as of [_____ __], 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”) among Mattersight Corporation (“Borrower”), the other Loan Parties
from time to time party thereto and The PrivateBank and Trust Company, as
Lender. Capitalized terms not otherwise defined herein are being used herein as
defined in the Loan and Security Agreement.

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 10.9(a) of the Loan and Security Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:

1.Each such Person assumes all the obligations of a Loan Guarantor and a Loan
Party under the Loan and Security Agreement and agrees that such Person is a
Loan Guarantor and a Loan Party and bound as a Loan Guarantor and a Loan Party
under the terms of the Loan and Security Agreement, as if it had been an
original signatory to such agreement. In furtherance of the foregoing, such
Person hereby assigns, pledges and grants to Lender a security interest in all
of its right, title and interest in and to the Collateral owned thereby to
secure the Secured Obligations.

2.Schedules 9.17, 9.27, 9.29, 9.30, 9.31 and 10.16 of the Loan and Security
Agreement are hereby amended to add the information relating to each such Person
set out on Schedules 9.17, 9.27, 9.29, 9.30, 9.31 and 10.16 respectively,
hereof. Each such Person hereby makes to Lender the representations and
warranties set forth in the Loan and Security Agreement applicable to such
Person and the applicable Collateral and confirms that such representations and
warranties are true and correct in all material respects after giving effect to
such amendment to such Schedules.

3.In furtherance of its obligations under Section 10.9(b) of the Loan and
Security Agreement, each such Person agrees to deliver to Lender appropriately
complete UCC financing statements naming such Person as debtor and Lender as
secured party, and describing its Collateral and such other documentation as
Lender (or its successors or assigns) may require to evidence, protect and
perfect the Liens created by the Loan and Security Agreement, as modified
hereby. Each such Person acknowledges the authorizations given to Lender under
Section 8.11 of the Loan and Security Agreement and otherwise.

4.Each such Person’s address for notices shall be the address of Borrower set
forth in the Loan and Security Agreement and each such Person hereby appoints
Borrower as its agent to receive notices hereunder.

Exhibit F to Loan and Security Agreement

26385498.9

--------------------------------------------------------------------------------

5.This Agreement shall be deemed to be part of, and a modification to, the Loan
and Security Agreement and shall be governed by all the terms and provisions of
the Loan and Security Agreement, with respect to the modifications intended to
be made to such agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of each such Person enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.

6.Each such Person hereby waives notice of Lender’s acceptance of this
Agreement. Each such Person will deliver an executed original of this Agreement
to Lender.

[add signature block for each new Loan Party]

 

 

Exhibit F to Loan and Security Agreement

26385498.9